 



Exhibit 10.1
EXECUTION VERSION
CREDIT AGREEMENT
among
BAKER HUGHES INCORPORATED
as Borrower,
JPMORGAN CHASE BANK, N.A.
as Administrative Agent,
CITIBANK, N.A.,
as Syndication Agent,
AND
THE LENDERS IDENTIFIED HEREIN,
DATED AS OF APRIL 1, 2008
J.P. MORGAN SECURITIES INC.
CITIGROUP GLOBAL MARKETS INC.
As Co-Lead Arrangers and Joint Book Managers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
       
Section 1.01 Definitions
    1  
Section 1.02 Interpretive Provisions
    15  
Section 1.03 Accounting Terms/Calculation of Financial Covenants
    15  
Section 1.04 Time
    16  
Section 1.05 References to Agreements and Requirement of Laws
    16  
 
       
ARTICLE II
COMMITMENTS AND LOANS
 
       
Section 2.01 Loans
    16  
Section 2.02 Method of Borrowing for Loans
    17  
Section 2.03 Funding of Loans
    17  
Section 2.04 Continuations and Conversions
    17  
Section 2.05 Minimum Amounts
    18  
Section 2.06 Notes
    18  
Section 2.07 Reduction of Committed Amount
    18  
Section 2.08 Increase in Committed Amount
    18  
Section 2.09 Replacement of Lenders
    20  
 
       
ARTICLE III
PAYMENTS
 
       
Section 3.01 Interest
    20  
Section 3.02 Prepayments
    21  
Section 3.03 Payment in Full at Maturity
    21  
Section 3.04 Fees
    21  
Section 3.05 Payments Generally
    22  
Section 3.06 Computations of Interest and Fees
    23  
Section 3.07 Evidence of Debt
    24  
Section 3.08 Pro Rata Treatment
    24  
Section 3.09 Sharing of Payments
    25  
 
       
ARTICLE IV
TAXES, YIELD PROTECTION AND ILLEGALITY
 
       
Section 4.01 Taxes
    26  
Section 4.02 Illegality
    28  
Section 4.03 Inability to Determine Eurodollar Rate
    28  
Section 4.04 Increased Cost and Reduced Return; Capital Adequacy
    29  
Section 4.05 Funding Losses
    29  
Section 4.06 Requests for Compensation
    30  
Section 4.07 Survival
    30  
 
       
ARTICLE V
CONDITIONS PRECEDENT

i 



--------------------------------------------------------------------------------



 



              Page
Section 5.01 Closing Conditions
    30  
Section 5.02 Conditions to Loans
    32  
 
       
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
 
       
Section 6.01 Organization and Good Standing
    32  
Section 6.02 Due Authorization
    32  
Section 6.03 No Conflicts
    33  
Section 6.04 Consents
    33  
Section 6.05 Enforceable Obligations
    33  
Section 6.06 Financial Condition
    33  
Section 6.07 No Default
    33  
Section 6.08 Litigation
    33  
Section 6.09 Taxes
    34  
Section 6.10 Compliance with Law
    34  
Section 6.11 ERISA
    34  
Section 6.12 Use of Proceeds; Margin Stock
    35  
Section 6.13 Government Regulation
    35  
Section 6.14 Solvency
    35  
Section 6.15 Disclosure
    35  
Section 6.16 Environmental Matters
    35  
Section 6.17 Insurance
    36  
 
       
ARTICLE VII
AFFIRMATIVE COVENANTS
 
       
Section 7.01 Information Covenants
    36  
Section 7.02 Funded Indebtedness-to-Capitalization
    38  
Section 7.03 Preservation of Existence and Franchises
    38  
Section 7.04 Books and Records
    38  
Section 7.05 Compliance with Law
    38  
Section 7.06 Payment of Taxes and Other Indebtedness
    39  
Section 7.07 Insurance
    39  
Section 7.08 Use of Proceeds
    39  
Section 7.09 Audits/Inspections
    39  
 
       
ARTICLE VIII
NEGATIVE COVENANTS
 
       
Section 8.01 Nature of Business
    40  
Section 8.02 Fundamental Changes
    40  
Section 8.03 Affiliate Transactions
    40  
Section 8.04 Liens
    40  
Section 8.05 Burdensome Agreements
    41  
Section 8.06 Subsidiary Indebtedness
    41  
 
       
ARTICLE IX
EVENTS OF DEFAULT
 
       
Section 9.01 Events of Default
    42  
Section 9.02 Acceleration; Remedies
    44  
Section 9.03 Allocation of Payments After Event of Default
    45  

ii 



--------------------------------------------------------------------------------



 



              Page
ARTICLE X
AGENCY PROVISIONS
 
       
Section 10.01 Appointment and Authorization of the Administrative Agent
    46  
Section 10.02 Delegation of Duties
    46  
Section 10.03 Liability Of Agents
    46  
Section 10.04 Reliance by Administrative Agent
    47  
Section 10.05 Notice of Default
    47  
Section 10.06 Credit Decision; Disclosure of Information by the Administrative
Agent
    47  
Section 10.07 Indemnification of the Administrative Agent
    48  
Section 10.08 Administrative Agent in its Individual Capacity
    48  
Section 10.09 Successor Administrative Agent
    49  
Section 10.10 Administrative Agent May File Proofs of Claim
    49  
Section 10.11 Other Agents, Arrangers and Managers
    50  
 
       
ARTICLE XI
MISCELLANEOUS
 
       
Section 11.01 Notices and Other Communications; Facsimile Copies
    50  
Section 11.02 Right of Set-Off
    52  
Section 11.03 Benefit of Agreement
    52  
Section 11.04 No Waiver; Remedies Cumulative
    55  
Section 11.05 Attorney Costs, Expenses, Taxes and Indemnification by Borrower
    56  
Section 11.06 Amendments, Waivers and Consents
    57  
Section 11.07 Counterparts
    58  
Section 11.08 Survival of Indemnification and Representations and Warranties
    58  
Section 11.09 Governing Law; Venue
    59  
Section 11.10 Waiver of Jury Trial; Waiver of Consequential and Punitive Damages
    59  
Section 11.11 Severability
    59  
Section 11.12 Further Assurances
    59  
Section 11.13 Entirety
    60  
Section 11.14 Binding Effect; Continuing Agreement
    60  
Section 11.15 Confidentiality
    60  
Section 11.16 Entire Agreement
    61  
Section 11.17 USA Patriot Act Notice
    61  
Section 11.18 No Adverse Interpretation of Other Agreements
    61  
Section 11.19 No Fiduciary Duty
    61  

iii 



--------------------------------------------------------------------------------



 



               
EXHIBITS
       
 
       
Exhibit 2.02 Form of Notice of Borrowing
       
Exhibit 2.04 Form of Notice of Continuation/Conversion
       
Exhibit 2.06 Form of Note
       
Exhibit 2.08 Form of Notice of Committed Amount Increase
       
Exhibit 7.01(c) Form of Officer’s Certificate
       
Exhibit 11.03(b) Form of Assignment and Assumption
       
 
       
SCHEDULES
       
 
       
Schedule 1.01(a) Commitments/Pro Rata Shares
       
Schedule 1.01(b) Significant Subsidiaries
       
Schedule 8.06 Subsidiary Indebtedness
       

iv 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (this “Credit Agreement”), dated as of April 1, 2008,
is entered into among Baker Hughes Incorporated, a Delaware corporation (the
“Borrower”), the Lenders (as defined below), JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (the “Administrative Agent”) and Citibank,
N.A., as Syndication Agent for the Lenders (the “Syndication Agent”).
RECITALS
     WHEREAS, the Borrower has requested that the Lenders provide a revolving
credit facility in an aggregate amount up to $500 million; and
     WHEREAS, the Lenders have agreed to provide the requested $500 million
revolving credit facility upon and subject to the terms and conditions set forth
herein.
     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Definitions.
     As used herein, the following terms shall have the meanings herein
specified unless the context otherwise requires. Defined terms herein shall
include in the singular number the plural and in the plural the singular:
     “Act” has the meaning set forth in Section 11.17.
     “Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage for Eurodollar Loans.
     “Administrative Agent” means JPMorgan or any successor administrative agent
appointed pursuant to Section 10.09.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth in Section 11.01, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
     “Administrative Fees” has the meaning set forth in Section 3.04(b).
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” of any Person means (a) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person or (b) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person. As used herein,
the term “control” means possession, directly or indirectly, of the

1



--------------------------------------------------------------------------------



 



power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
     “Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.
     “Applicable Percentage” means the appropriate applicable percentages for
Eurodollar Rate Loans and Commitment Fees, in each case, corresponding to the
Debt Rating of the Borrower in effect from time to time as described below:

                              Applicable             Percentage   Applicable    
    for   Percentage Pricing       Eurodollar Rate   for Level   Debt Rating
(S&P and Fitch/Moody’s/DBRS)   Loans   Commitment Fees I  
³ A+/A1/A (high)
    0.200 %     0.030 % II  
A/A2/A
    0.250 %     0.040 % III  
A-/A3/A (low)
    0.300 %     0.050 % IV  
BBB+/Baa1/BBB (high)
    0.400 %     0.070 % V  
£ BBB/Baa2/BBB
    0.500 %     0.090 %

     The Applicable Percentage for Eurodollar Loans and Commitment Fees shall be
determined and adjusted on the date (each a “Calculation Date”) one Business Day
after the date on which the Borrower’s Debt Rating is upgraded or downgraded in
a manner which requires a change in the then applicable Pricing Level set forth
above. The Applicable Percentage will be based on the two highest Debt Ratings.
If fewer than two of the rating agencies referenced in the definition of “Debt
Rating” have a Debt Rating in effect, then those rating agencies not having a
Debt Rating in effect shall be deemed to have established a Debt Rating in
Pricing Level V. If the two highest Debt Ratings established or deemed to have
been established fall within different Pricing Levels, the Applicable Percentage
shall be based on the higher of the two highest Debt Ratings, unless one of the
two highest Debt Ratings is two or more Pricing Levels lower than the other, in
which case the Applicable Percentage shall be determined by reference to the
Pricing Level next below that of the higher of the two highest Debt Ratings.
Each Applicable Percentage shall be effective from one Calculation Date until
the next Calculation Date. Any adjustment in the Applicable Percentage shall be
applicable to all existing Eurodollar Loans as well as any new Eurodollar Loans
made.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means J.P. Morgan Securities Inc., together with its successors
and/or assigns.
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit 11.03(b).

2



--------------------------------------------------------------------------------



 



     “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “Base Rate” means, for any day, a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate.” The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Lender’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.
     “Base Rate Loan” means a Loan which bears interest based on the Base Rate.
     “Borrower” has the meaning set forth in the preamble hereof.
     “Borrower Obligations” means, without duplication, all of the obligations
of the Borrower to the Lenders, whenever arising, under this Credit Agreement,
the Notes or any of the other Credit Documents.
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
     “Business Day” means any day other than a Saturday, a Sunday, or other day
on which commercial banks are authorized to close under the laws of, or are in
fact closed in New York, New York or the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Loans, means any
such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank market.
     “Businesses” has the meaning set forth in Section 6.16.
     “Calculation Date” has the meaning set forth in the definition of
Applicable Percentage.
     “Capital Stock” means (a) in the case of a corporation, all classes of
capital stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of the assets of, the issuing Person, including, in each case,
all warrants, rights or options to purchase any of the foregoing.
     “Change of Control” means, with respect to any Person, an event or series
of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire

3



--------------------------------------------------------------------------------



 



(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 35% or more of
the equity securities of such Person entitled to vote for members of the board
of directors or equivalent governing body of such Person on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or
     (b) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
     “CI Lender” has the meaning set forth in Section 2.08(a).
     “Closing Date” means the date hereof.
     “Code” means the Internal Revenue Code of 1986, and the rules and
regulations promulgated thereunder, as amended, modified, replaced or succeeded
from time to time.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make its Pro Rata Share of Loans to the Borrower in an aggregate
amount up to the amount set forth in Schedule 1.01(a), as it may be adjusted
from time to time pursuant to (i) an assignment in accordance with
Section 11.03(b), (ii) an increase in the Committed Amount pursuant to
Section 2.08 or (iii) a reduction in the Committed Amount pursuant to
Section 2.07 and “Commitments” means the aggregate of each such Commitment.
     “Committed Amount” means Five Hundred Million Dollars ($500,000,000), as
such amount may be otherwise increased in accordance with Section 2.08 or
reduced in accordance with Section 2.07.
     “Committed Amount Increase” has the meaning set forth in Section 2.08(a).
     “Committed Amount Increase Effective Date” has the meaning set forth in
Section 2.08(b).
     “Commitment Fees” has the meaning set forth in Section 3.04(a).
     “Compensation Period” has the meaning set forth in Section 3.05(c).
     “Contingent Obligations” means, with respect to any Person, without
duplication, any obligations (other than endorsements in the ordinary course of
business of negotiable instruments

4



--------------------------------------------------------------------------------



 



for deposit or collection) guaranteeing any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
other obligation or any property constituting security therefor, (b) to advance
or provide funds or other support for the payment or purchase of such
Indebtedness or obligation or to maintain working capital, solvency or other
balance sheet condition of such other Person (including, without limitation,
maintenance agreements, take or pay arrangements, put agreements or similar
agreements or arrangements) for the benefit of the holder of Indebtedness of
such other Person, (c) to lease or purchase property, securities or services
primarily for the purpose of assuring the owner of such Indebtedness or (d) to
otherwise assure or hold harmless the owner of such Indebtedness or obligation
against loss in respect thereof. The amount of any Contingent Obligation
hereunder shall (subject to any limitations set forth therein) be deemed to be
an amount equal to the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness in respect of which such Contingent
Obligation is made.
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.
     “Credit Agreement” has the meaning set forth in the Preamble hereof.
     “Credit Documents” means this Credit Agreement, the Notes, any Notice of
Borrowing, any Notice of Continuation/Conversion and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto.
     “Credit Exposure” has the meaning set forth in the definition of “Required
Lenders.”
     “DBRS” means Dominion Bond Rating Service and its successors.
     “Debt Rating” means the long-term senior unsecured, non-credit enhanced
debt rating of the Borrower from S&P, Moody’s, DBRS and Fitch.
     “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
     “Default” means any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
     “Default Rate” means an interest rate equal to two percent (2%) plus the
rate that otherwise would be applicable (or if no rate is applicable, the Base
Rate plus two percent (2%) per annum).
     “Defaulting Lender” means, at any time, any Lender that, (a) has failed to
make a Loan or purchase or fund a Participation Interest (but only for so long
as such Loan is not made or such Participation Interest is not purchased or
funded or is the subject of a good faith dispute), (b) has failed to pay to the
Administrative Agent or any Lender an amount owed by such Lender

5



--------------------------------------------------------------------------------



 



pursuant to the terms of this Credit Agreement (but only for so long as such
amount has not been repaid or is the subject of a good faith dispute) or (c) has
been deemed insolvent or has become subject to a bankruptcy or insolvency
proceeding or to a receiver, trustee or similar official.
     “Dollars” and “$” means dollars in lawful currency of the United States of
America.
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person approved by the Administrative
Agent and the Borrower (such approval not to be unreasonably withheld or
delayed); provided that (i) the Borrower’s consent is not required during the
existence and continuation of an Event of Default, (ii) approval by the Borrower
shall be deemed given if no objection is received by the assigning Lender and
the Administrative Agent from the Borrower within five Business Days after
notice of such proposed assignment has been delivered to the Borrower and
(iii) neither the Borrower nor any Subsidiary or Affiliate of the Borrower shall
qualify as an Eligible Assignee.
     “Environmental Laws” means any legal requirement of any Governmental
Authority pertaining to (a) the protection of health, safety and the indoor or
outdoor environment, (b) the conservation, management, or use of natural
resources and wildlife, (c) the protection or use of surface water and
groundwater, (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC
6901 et seq., Federal Water Pollution Control Act, as amended by the Clean Water
Act of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401
et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990,
33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act of 1986,
42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et
seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any
analogous implementing or successor law, and any amendment, rule, regulation,
order, or directive issued thereunder.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.
     “ERISA Affiliate” means an entity, whether or not incorporated, which is
under common control with the Borrower or any of its Subsidiaries within the
meaning of Section 4001(a)(14) of ERISA, or is a member of a group which
includes the Borrower or any of its Subsidiaries and which is treated as a
single employer under Sections 414(b), (c), (m), or (o) of the Code.
     “ERISA Event” has the meaning set forth in Section 9.01(g).
     “Eurodollar Loan” means a Loan bearing interest at the Adjusted Eurodollar
Rate.

6



--------------------------------------------------------------------------------



 



     “Eurodollar Base Rate” means, for any Interest Period:
     (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Telerate screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period; or
     (b) if the rate referenced in the preceding clause (a) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period; or
     (c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London branch to
major banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.
     “Eurodollar Rate” means, with respect to any Eurodollar Loan, for the
Interest Period applicable thereto, a rate per annum determined pursuant to the
following formula:

                 
 
  Eurodollar Rate   =   Eurodollar Base Rate    
 
               
 
          1 - Eurodollar Reserve Percentage    

     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day applicable to the Administrative Agent
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.
     “Event of Default” has the meaning set forth in Section 9.01.
     “Federal Funds Rate” means for any day the rate per annum (rounded upward
to the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate

7



--------------------------------------------------------------------------------



 



for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means that certain letter agreement, dated as of March 10,
2008, among the Borrower, JPMorgan and the Arranger, as amended, modified,
supplemented or restated from time to time.
     “Financial Officer” means any of the chief financial officer, the
treasurer, any assistant treasurer or the controller of the Borrower.
     “Fitch” means Fitch Ratings and its successors.
     “Foreign Lender” has the meaning set forth in Section 4.01(e).
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funded Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money (excluding from this clause
(a) and clause (b) below intraday over advances and overnight overdrafts;
provided that, such obligations are not outstanding for more than two
(2) Business Days), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (c) all Contingent Obligations of such Person with respect to
Funded Indebtedness of another Person, (d) the principal portion of all
obligations of such Person under (i) capital lease obligations and (ii) any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product of such Person where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP, and after giving
effect to any of the foregoing in this clause (d) to any third-party
indemnification, and (e) all obligations of such Person with respect to
Redeemable Preferred Stock. The Funded Indebtedness of any Person shall include
the Funded Indebtedness of any partnership or unincorporated joint venture for
which such Person is legally obligated. For the avoidance of doubt, Funded
Indebtedness shall exclude any actual fair value adjustment arising from any
interest rate swap transactions entered into in the ordinary course of business
and not for investment or speculative purposes.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court,

8



--------------------------------------------------------------------------------



 



administrative tribunal, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
     “Granting Lender” has the meaning specified in Section 11.03(g).
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money (excluding from this clause
(a) and clause (b) below intraday over advances and overnight overdrafts;
provided that, such obligations are not outstanding for more than two
(2) Business Days), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (c) all obligations of such Person under conditional sale or
other title retention agreements relating to property purchased by such Person
to the extent of the value of such property (other than customary reservations
or retentions of title under agreements with suppliers entered into in the
ordinary course of business), (d) all obligations, other than intercompany
items, of such Person issued or assumed as the deferred purchase price of
property or services purchased by such Person which would appear as liabilities
on a balance sheet of such Person, (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (f) all Contingent Obligations of
such Person, (g) the principal portion of all obligations of such Person under
(i) capital lease obligations and (ii) any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product of such Person where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP, and after giving effect in any of the foregoing in this
clause (g) to any third-party indemnification, (h) all obligations of such
Person with respect to Redeemable Preferred Stock, (i) the Swap Termination
Value (including both debit and credit values) in respect of any Swap Contract
of such Person and (j) the maximum amount of all bid, performance and standby
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed). The Indebtedness of any Person shall include the
Indebtedness of any partnership or unincorporated joint venture for which such
Person is legally obligated.
     “Indemnified Liabilities” has the meaning set forth in Section 11.05(b).
     “Indemnitees” has the meaning set forth in Section 11.05(b).
     “Information” has the meaning set forth in Section 11.15.
     “Interest Payment Date” means (a) as to Base Rate Loans, the last day of
each fiscal quarter of the Borrower and the Maturity Date and (b) as to
Eurodollar Loans, the last day of each applicable Interest Period and the
Maturity Date and, in addition, where the applicable Interest Period for a
Eurodollar Loan is greater than three months, then also on the last day of each
three-month period during such Interest Period. If an Interest Payment Date
falls on a date which is not a Business Day, such Interest Payment Date shall be
deemed to be the next succeeding Business Day, except that in the case of
Eurodollar Loans where the next succeeding Business Day falls in the next
succeeding calendar month, then on the next preceding Business Day.

9



--------------------------------------------------------------------------------



 



     “Interest Period” means, as to Eurodollar Loans, a period of one, two,
three or six months’ duration, as the Borrower may elect, commencing, in each
case, on the date of the borrowing (including continuations and conversions of
Eurodollar Loans); provided, however, (a) if any Interest Period would end on a
day which is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day (except that where the next succeeding Business Day
falls in the next succeeding calendar month, then on the next preceding Business
Day), (b) no Interest Period shall extend beyond the Maturity Date and (c) where
an Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month in which the Interest Period is to end,
such Interest Period shall end on the last Business Day of such calendar month.
     “JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.
     “Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Eligible Assignee which may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.01.
     “Margin Stock” shall have the meaning given such term in Regulation U.
     “Material Adverse Effect” means an event or condition that constitutes or
would reasonably be expected to result in a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform its obligations under this Credit Agreement or (c) the validity or
enforceability of, or the rights and remedies of the Administrative Agent or the
Lenders under, this Credit Agreement.
     “Material Subsidiary” means any Subsidiary of the Borrower (a) with a net
book value in excess of $100,000,000, calculated as of the end of the most
recent fiscal quarter or (b) whose revenues for the immediately preceding twelve
month period exceeded $100,000,000.
     “Maturity Date” means March 30, 2009.
     “Moody’s” means Moody’s Investors Service, Inc. and its successors.
     “Multiemployer Plan” means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.

10



--------------------------------------------------------------------------------



 



     “Multiple Employer Plan” means a Plan covered by Title IV of ERISA, other
than a Multiemployer Plan, to which the Borrower or any ERISA Affiliate and at
least one employer other than the Borrower or any ERISA Affiliate are
contributing sponsors.
     “Net Worth” means, as of any date, all of the shareholders’ equity or net
worth (excluding, for the avoidance of doubt, Redeemable Preferred Stock) of the
Borrower and its Subsidiaries, on a consolidated basis, as determined in
accordance with GAAP.
     “New Funds Amount” has the meaning set forth in Section 2.08(d).
     “Notes” means the promissory notes of the Borrower in favor of each of the
Lenders evidencing the Loans and substantially in the form of Exhibit 2.06, as
such promissory notes may be amended, modified, supplemented or replaced from
time to time.
     “Notice of Borrowing” means a request by the Borrower for a Loan in the
form of Exhibit 2.02.
     “Notice of Committed Amount Increase” has the meaning set forth in
Section 2.08(b).
     “Notice of Continuation/Conversion” means a request by the Borrower for the
continuation or conversion of a Loan in the form of Exhibit 2.04.
     “Other Taxes” has the meaning set forth in Section 4.01(b).
     “Participant” has the meaning set forth in Section 11.03(d).
     “Participation Interest” means the purchase by a Lender of a participation
in Loans as provided in Section 3.09.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any successor thereto.
     “Person” means any individual, partnership, joint venture, firm,
corporation, association, trust, limited liability company or other enterprise
(whether or not incorporated), or any government or political subdivision or any
agency, department or instrumentality thereof.
     “Plan” means any employee benefit plan (as defined in Section 3(3) of
ERISA) which is either (i) maintained by a member of the Controlled Group for
employees of a member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or with respect
to which a member of the Controlled Group has any liability, contingent or
otherwise.
     “Properties” has the meaning set forth in Section 6.16.
     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
to make Loans to the Borrower pursuant to Sections 2.01 hereof and the
denominator of which is the amount of the Committed Amount at such time;
provided that if the Commitments have been terminated pursuant to Section 9.02
or otherwise,

11



--------------------------------------------------------------------------------



 



then such Pro Rata Share of each such Lender shall be determined based on such
Lender’s percentage ownership of the principal amount of outstanding Loans. The
initial Pro Rata Share of each Lender is set forth opposite the name of such
Lender on Schedule 1.01(a) or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.
     “Redeemable Preferred Stock” of any Person means any preferred stock issued
by such Person which is at any time prior to the Maturity Date either
(a) mandatorily redeemable (by sinking fund or similar payment or otherwise) or
(b) redeemable at the option of the holder thereof.
     “Reducing Percentage Lender” has the meaning set forth in Section 2.08(d).
     “Reduction Amount” has the meaning set forth in Section 2.08(d).
     “Regulation D, U, or X” means Regulation D, U or X, respectively, of the
Board of Governors of the Federal Reserve System of the United States as from
time to time in effect and any successor to all or a portion thereof.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.
     “Required Lenders” means Lenders whose aggregate Credit Exposure (as
hereinafter defined) constitutes more than 50% of the Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes of the preceding sentence,
the term “Credit Exposure” as applied to each Lender shall mean (i) at any time
prior to the termination of the Commitments, the Pro Rata Share of such Lender
of the Committed Amount multiplied by the Committed Amount and (ii) at any time
after the termination of the Commitments, the principal balance of the
outstanding Loans and Participation Interests of such Lender.
     “Requirement of Law” means, with respect to any Person, the organizational
documents of such Person and any law applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Credit Agreement and the other Credit Documents.
     “Responsible Officer” means the President, the Chief Financial Officer, the
Chief Operating Officer, any Vice President, the Treasurer, the Controller, any
Assistant Treasurer or the Corporate Secretary of the Borrower.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
equity interest of the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption,

12



--------------------------------------------------------------------------------



 



retirement, acquisition, cancellation or termination of any such capital stock
or other equity interest or of any option, warrant or other right to acquire any
such capital stock or other equity interest.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and its successors.
     “SEC” means the Securities and Exchange Commission or any successor
thereto.
     “Significant Subsidiary” shall mean a Subsidiary of the Borrower (a) with
total assets (excluding intercompany advance receivables) that are in excess of
ten percent (10%) of Total Assets or (b) whose revenues (excluding intercompany
sales) for the immediately preceding twelve month period exceeded five percent
(5%) of Total Consolidated Revenue, in each case calculated as of the end of the
most recent fiscal quarter. The Significant Subsidiaries as of the Closing Date
are set forth on Schedule 1.01(b) hereto.
     “Single Employer Plan” means any Plan which is covered by Title IV of ERISA
and adopted solely by the Borrower, by an ERISA Affiliate or by a group
consisting of the Borrower and one or more ERISA Affiliates.
     “Solvent” means, with respect to any Person as of a particular date, that
on such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage and (d) the book value
of the assets of such Person as set forth on such Person’s balance sheet is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
as the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
     “SPC” has the meaning set forth in Section 11.03(g).
     “Subsidiary” means, as to any Person, any corporation, partnership,
association, joint venture, limited liability company or other entity more than
50% of whose Voting Stock (irrespective of whether or not at the time, any such
Voting Stock shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries.
     “Swap Contract” means (a) any and all interest rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap

13



--------------------------------------------------------------------------------



 



transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
(including both debit and credit values) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) (including
both debit and credit values) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).
     “Taxes” has the meaning set forth in Section 4.01.
     “Termination Event” means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in
Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan,
(c) the distribution of a notice of intent to terminate a Single Employer Plan
in a distress termination (within the meaning of Section 4041(c) of ERISA)
pursuant to Section 4041(a)(2) of ERISA, (d) the institution of proceedings to
terminate or the actual termination of a Single Employer Plan by the PBGC under
Section 4042 of ERISA, (e) any event or condition which would constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Single Employer Plan, or (f) the complete or partial
withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer Plan or
the termination of a Multiemployer Plan.
     “Total Assets” means all assets of the Borrower and its Subsidiaries as
shown on its most recent quarterly consolidated balance sheet, as determined in
accordance with GAAP.
     “Total Capitalization” means the sum of (a) Net Worth plus (b) all Funded
Indebtedness of the Borrower and its Subsidiaries.
     “Total Consolidated Revenue” shall mean consolidated revenue of the
Borrower and its Subsidiaries as of the end of a fiscal quarter for the
immediately prior four quarter period.
     “Type” means, with respect to any Loan, its character as a Base Rate Loan
or a Eurodollar Loan.

14



--------------------------------------------------------------------------------



 



     “Unused Commitment” means, for any day from the Closing Date to the
Maturity Date, the amount by which the then Committed Amount on such day exceeds
the aggregate principal amount of all Loans outstanding on such day.
     “Utilized Committed Amount” means the amount equal to the aggregate
principal amount of Loans outstanding.
     “Voting Stock” means (a) with respect to a corporation, all classes of the
Capital Stock of such corporation then outstanding and normally entitled to vote
in the election of directors and (b) with respect to a partnership, association,
joint venture, limited liability company, real estate investment or other trust
or other entity, all Capital Stock of such entity entitled to exercise voting
power or management control.
     “Wholly Owned Subsidiary” means any Subsidiary if all of the Capital Stock
of such Subsidiary (other than directors’ qualifying shares and Required
Minority Shares, in each case only to the extent required by applicable law) is
owned by the Borrower directly or through other Wholly Owned Subsidiaries.
“Required Minority Shares” means Capital Stock of a Subsidiary organized under
the laws of jurisdiction other than the United States or any Governmental
Authority thereof that is required by the applicable laws and regulations of
such foreign jurisdiction to be owned by the government of such foreign
Jurisdiction or individual or corporate citizens of such foreign jurisdiction in
order for such Subsidiary to transaction business in such foreign jurisdiction.
     Section 1.02 Interpretive Provisions.
          (a) For purposes of computation of periods of time hereunder, the word
“from” means “from and including,” the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.”
          (b) References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.
          (c) The term “including” is by way of example and not limitation.
          (d) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
          (e) The headings of the Sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Credit Agreement.
     Section 1.03 Accounting Terms/Calculation of Financial Covenants.
          (a) Except as otherwise expressly provided herein, all accounting
terms used herein shall be interpreted, and all financial statements and
certificates and reports as to financial matters required to be delivered to the
Lenders hereunder shall be prepared in accordance with GAAP applied on a
consistent basis. All calculations made for the purposes of determining
compliance with this Credit Agreement shall (except as otherwise expressly
provided herein) be

15



--------------------------------------------------------------------------------



 



made by application of GAAP applied on a basis consistent with the most recent
annual or quarterly financial statements delivered pursuant to Section 7.01 (or,
prior to the delivery of the first financial statements pursuant to
Section 7.01, consistent with the financial statements described in
Section 5.01(d)); provided, however, if (i) the Borrower shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto or (ii) the Lenders shall so object in writing within 30 days
after delivery of such financial statements, then such calculations shall be
made on a basis consistent with the most recent financial statements delivered
by the Borrower to the Lenders as to which no such objection shall have been
made.
          (b) All financial covenant ratios shall be calculated by carrying the
result to one more place than the number of places by which such ratio is
expressed and rounding the result up or down to the nearest number (and rounding
up if there is no nearest number).
     Section 1.04 Time.
     All references to time herein shall be references to Eastern Standard Time
or Eastern Daylight Time, as then in effect, unless specified otherwise.
     Section 1.05 References to Agreements and Requirement of Laws.
     Unless otherwise expressly provided herein: (a) references to organization
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document and (b) references to
any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.
ARTICLE II
COMMITMENTS AND LOANS
     Section 2.01 Loans.
     Subject to the terms and conditions set forth herein, each Lender severally
agrees to make revolving loans (each a “Loan” and collectively the “Loans”), in
Dollars, to the Borrower, at any time and from time to time, during the period
from and including the Closing Date to but not including the Maturity Date (or
such earlier date if the Commitments have been terminated as provided herein);
provided, however, that after giving effect to any Borrowing (a) the aggregate
principal amount of outstanding Loans shall not exceed the Committed Amount and
(b) with respect to each individual Lender, the aggregate principal amount of
outstanding Loans of such Lender shall not exceed the amount of such Lender’s
Pro Rata Share of the Committed Amount. Subject to the terms of this Credit
Agreement, the Borrower may borrow, repay and reborrow Loans. Loans may be Base
Rate Loans or Eurodollar Loans, as the Borrower may elect, subject to the terms
set forth below.

16



--------------------------------------------------------------------------------



 



     Section 2.02 Method of Borrowing for Loans.
     By no later than 9:00 a.m. (a) on the date of the requested Borrowing of
Loans that will be Base Rate Loans and (b) three Business Days prior to the date
of the requested Borrowing of Loans that will be Eurodollar Loans, the Borrower
shall telephone the Administrative Agent (and in the case of a requested Base
Rate Loan, the Administrative Agent shall notify the Lenders no later than
9:30 a.m.) as well as submit a written Notice of Borrowing in the form of
Exhibit 2.02 to the Administrative Agent setting forth (i) the amount requested,
(ii) the date of the requested Borrowing, (iii) the Type of Loan, (iv) with
respect to Loans that will be Eurodollar Loans, the Interest Period applicable
thereto, and (v) certification that the Borrower has complied in all respects
with Section 5.02. If the Borrower shall fail to specify (A) an Interest Period,
in the case of a Eurodollar Loan, then such Eurodollar Loan shall be deemed to
have an Interest Period of one month or (B) the Type of Loan requested, then
such Loan shall be deemed to be a Base Rate Loan. All Loans made on the Closing
Date shall be Base Rate Loans. Thereafter, all or any portion of the Loans may
be converted into Eurodollar Loans in accordance with the terms of Section 2.04.
     Section 2.03 Funding of Loans.
     Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly inform the Lenders as to the terms thereof. Each Lender shall make its
Pro Rata Share of the requested Loans available to the Administrative Agent in
Dollars and in immediately available funds at the Administrative Agent’s Office
not later than 12:00 noon on the Business Day specified in the applicable Notice
of Borrowing. Upon satisfaction of the conditions set forth in Section 5.02, the
amount of the requested Loans will then be made available to the Borrower by the
Administrative Agent either by (a) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (b) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.
     Section 2.04 Continuations and Conversions.
     Subject to the terms below, the Borrower shall have the option, on any
Business Day prior to the Maturity Date, to continue existing Eurodollar Loans
for a subsequent Interest Period, to convert Base Rate Loans into Eurodollar
Loans or to convert Eurodollar Loans into Base Rate Loans. By no later than
10:00 a.m. (a) on the date of the requested conversion of a Eurodollar Loan to a
Base Rate Loan and (b) three Business Days prior to the date of the requested
continuation of a Eurodollar Loan or conversion of a Base Rate Loan to a
Eurodollar Loan, the Borrower shall provide telephonic notice to the
Administrative Agent, followed promptly by a written Notice of
Continuation/Conversion in the form of Exhibit 2.04, setting forth whether the
Borrower wishes to continue or convert such Loans. Notwithstanding anything
herein to the contrary, (i) except as provided in Section 4.02, Eurodollar Loans
may only be continued or converted into Base Rate Loans on the last day of the
Interest Period applicable thereto, (ii) Eurodollar Loans may not be continued
nor may Base Rate Loans be converted into Eurodollar Loans during the existence
and continuation of an Event of Default and (iii) any request to continue a
Eurodollar Loan that fails to comply with the terms hereof or any failure to
request a continuation of a Eurodollar Loan at the end of an Interest Period
(and assuming the Borrower has not delivered a notice of prepayment pursuant to
Section 3.02(a)) shall be deemed a request to convert such Eurodollar Loan to a
Base Rate Loan on the last day of the applicable Interest Period.

17



--------------------------------------------------------------------------------



 



     Section 2.05 Minimum Amounts.
     Each request for a Loan or a conversion or continuation hereunder shall be
subject to the following requirements: (a) each Eurodollar Loan shall be in a
minimum amount of $5,000,000 (and in integral multiples of $1,000,000 in excess
thereof), (b) each Base Rate Loan shall be in a minimum amount of the lesser of
$1,000,000 (and in integral multiples of $100,000 in excess thereof) or the
remaining amount available to be borrowed and (c) no more than ten Eurodollar
Loans shall be outstanding hereunder at any one time. For the purposes of this
Section 2.05, all Eurodollar Loans with the same Interest Periods that begin and
end on the same date shall be considered as one Eurodollar Loan, but Eurodollar
Loans with different Interest Periods, even if they begin on the same date,
shall be considered separate Eurodollar Loans.
     Section 2.06 Notes.
     If requested by a Lender, the Loans made by each Lender shall be evidenced
by a duly executed Note payable to such Lender in substantially the form of
Exhibit 2.06.
     Section 2.07 Reduction of Committed Amount.
     The Borrower shall have the right, upon notice to the Administrative Agent,
to permanently terminate or reduce the aggregate unused amount of the Committed
Amount at any time and from time to time; provided that (a) such notice must be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (b) each partial reduction
shall be in an aggregate amount at least equal to $5,000,000 and in integral
multiples of $1,000,000 above such amount and (c) no reduction shall be made
which would reduce the Committed Amount to an amount less than the aggregate
principal amount of the outstanding Loans. Any reduction in (or termination of)
the Committed Amount shall be permanent and may not be reinstated. The Committed
Amount will be reduced to zero on the Maturity Date.
     Section 2.08 Increase in Committed Amount.
          (a) Subject to the terms and conditions set forth herein, the Borrower
shall have the right, without the consent of the Lenders but with the prior
approval of the Administrative Agent (not to be unreasonably withheld or
delayed), to cause from time to time an increase in the Committed Amount (a
“Committed Amount Increase”) by adding to this Credit Agreement one or more
additional financial institutions that is not already a Lender hereunder and
that is reasonably satisfactory to the Administrative Agent (each a “CI Lender”)
or by allowing one or more existing Lenders to increase their respective
Commitments; provided, however that (i) no Event of Default shall have occurred
which is continuing, (ii) no such Committed Amount Increase shall cause the
Committed Amount to exceed $1,000,000,000, (iii) no Lender’s Commitment shall be
increased without such Lender’s prior written consent (which consent may be
given or withheld in such Lender’s sole and absolute discretion) and (iv) if, on
the effective date of such increase, any Loans have been funded, then the
Borrower shall be obligated to pay any breakage fees or costs in connection with
the reallocation of such outstanding Loans.
          (b) Any Committed Amount Increase must be requested by written notice
from the Borrower to the Administrative Agent (a “Notice of Committed Amount
Increase”) in the form of Exhibit 2.08 attached hereto and shall be approved by
the Administrative Agent, such consent to not be unreasonably withheld. Each
such Notice of Committed Amount Increase

18



--------------------------------------------------------------------------------



 



shall specify (i) the proposed effective date of such Committed Amount Increase,
which date shall be no earlier than five (5) Business Days after receipt by the
Administrative Agent of such Notice of Committed Amount Increase, (ii) the
amount of the requested Committed Amount Increase (provided that after giving
effect to such requested Committed Amount Increase, the Committed Amount does
not exceed the amount set forth in subsection (a)(ii) above), (iii) the identity
of each CI Lender or Lender that has agreed in writing to increase its
Commitment hereunder, and (iv) the amount of the respective Commitments of the
then existing Lenders and the CI Lenders from and after the Committed Amount
Increase Effective Date (as defined below). The Administrative Agent shall
review each Notice of Committed Amount Increase and shall notify the Borrower
whether or not the Administrative Agent consents to the proposed Committed
Amount Increase. If the Administrative Agent consents to such Committed Amount
Increase, the Administrative Agent shall execute a counterpart to the Notice of
Committed Amount Increase and such Committed Amount Increase shall be effective
on the proposed effective date set forth in such notice (if the Administrative
Agent consented to such Committed Amount Increase prior to such proposed date)
or on another date agreed to by the Administrative Agent and the Borrower (such
date referred to as the “Committed Amount Increase Effective Date”).
          (c) On each Committed Amount Increase Effective Date, to the extent
that there are Loans outstanding as of such date, (i) each CI Lender shall, by
wire transfer of immediately available funds, deliver to the Administrative
Agent such CI Lender’s New Funds Amount, which amount, for each such CI Lender,
shall constitute Loans made by such CI Lender to the Borrower pursuant to this
Credit Agreement on such Committed Amount Increase Effective Date, (ii) the
Administrative Agent shall, by wire transfer of immediately available funds, pay
to each then Reducing Percentage Lender its Reduction Amount, which amount, for
each such Reducing Percentage Lender, shall constitute a prepayment by the
Borrower pursuant to Section 3.02(a), ratably in accordance with the respective
principal amounts thereof, of the principal amounts of all then outstanding
Loans of such Reducing Percentage Lender, and (iii) the Borrower shall be
responsible to pay to each Lender any breakage fees or costs in connection with
the reallocation of any outstanding Loans.
          (d) For purposes of this Section 2.08 and Exhibit 2.08, the following
defined terms shall have the following meanings: (1) “New Funds Amount” means
the amount equal to the product of a Lender’s increased Commitment or a CI
Lender’s Commitment (as applicable) represented as a percentage of the Committed
Amount after giving effect to the Committed Amount Increase, times the aggregate
principal amount of the outstanding Loans immediately prior to giving effect to
the Committed Amount Increase, if any, as of a Committed Amount Increase
Effective Date (without regard to any increase in the aggregate principal amount
of Loans as a result of borrowings made after giving effect to the Committed
Amount Increase on such Committed Amount Increase Effective Date); (2) “Reducing
Percentage Lender” means each then existing Lender immediately prior to giving
effect to the Committed Amount Increase that does not increase its respective
Commitment as a result of the Committed Amount Increase and whose relative
percentage of the Committed Amount shall be reduced after giving effect to such
Committed Amount Increase; and (3) “Reduction Amount” means the amount by which
a Reducing Percentage Lender’s outstanding Loans decrease as of a Committed
Amount Increase Effective Date (without regard to the effect of any borrowings
made on such Committed Amount Increase Effective Date after giving effect to the
Committed Amount Increase).

19



--------------------------------------------------------------------------------



 



          (e) Each Committed Amount Increase shall become effective on its
Committed Amount Increase Effective Date, and upon such effectiveness (i) the
Administrative Agent shall record in the register each then CI Lender’s
information as provided in the Notice of Committed Amount Increase and pursuant
to an Administrative Questionnaire satisfactory to the Administrative Agent that
shall be executed and delivered by each CI Lender to the Administrative Agent on
or before the Commitment Increase Effective Date, (ii) Schedule 1.01(a) hereof
shall be amended and restated to set forth all Lenders (including any CI
Lenders) that will be Lenders hereunder after giving effect to such Committed
Amount Increase (which shall be set forth in Annex I to the applicable Notice of
Committed Amount Increase) and the Administrative Agent shall distribute to each
Lender (including each CI Lender) a copy of such amended and restated
Schedule 1.01(a), and (iii) each CI Lender identified on the Notice of Committed
Amount Increase for such Commitment Increase shall be a “Lender” for all
purposes under this Credit Agreement.
     Section 2.09 Replacement of Lenders.
     If any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.03), all of its interests, rights and obligations under this Credit
Agreement to an assignee that shall assume such obligations (which assignee may
be a Lender, if a Lender accepts such assignment); provided that (i) if such
assignee is not already a Lender hereunder, the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld and (ii) such Lender or its Participant shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts). A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by the Borrower or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
ARTICLE III
PAYMENTS
     Section 3.01 Interest.
          (a) Interest Rate.
     (i) All Base Rate Loans shall accrue interest at the Base Rate.
     (ii) Each Eurodollar Loan shall accrue interest at the Adjusted Eurodollar
Rate applicable to such Eurodollar Loan.
          (b) Default Rate of Interest. Upon the occurrence, and during the
continuation, of an Event of Default, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall bear interest, payable on demand, at a
per annum rate equal to the Default Rate.

20



--------------------------------------------------------------------------------



 



          (c) Interest Payments. Interest on Loans shall be due and payable in
arrears on each Interest Payment Date.
     Section 3.02 Prepayments.
          (a) Voluntary Prepayments. The Borrower shall have the right, upon
notice to the Administrative Agent, to prepay the Loans in whole or in part from
time to time without premium or penalty; provided, however, that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days’ prior to any date of prepayment of Eurodollar Loans and (B) on
the date of prepayment of Base Rate Loans, (ii) each such partial prepayment of
Eurodollar Loans shall be in the minimum principal amount of $5,000,000 and
integral multiples of $1,000,000 and (iii) each such partial prepayment of Base
Rate Loans shall be in the minimum principal amount of $1,000,000 and integral
multiples of $100,000 or, in the case of clauses (ii) and (iii), if less than
such minimum amounts, the entire principal amount thereof then outstanding.
Amounts prepaid pursuant to this Section 3.02(a) shall be applied as the
Borrower may elect based on the Lenders’ Pro Rata Shares; provided, however, if
the Borrower fails to specify, such prepayment shall be applied by the
Administrative Agent, subject to Section 3.08, in such manner as it deems
reasonably appropriate.
          (b) Mandatory Prepayments. If at any time the aggregate principal
amount of Loans outstanding exceeds the Committed Amount, the Borrower shall
immediately make a principal payment to the Administrative Agent in a manner and
in an amount to be in compliance with Section 2.01 and as directed by the
Administrative Agent.
          (c) Application of Prepayments. All prepayments pursuant to
Section 3.02 shall be (i) unless otherwise directed by the Borrower pursuant to
Section 3.02(a), applied first to Base Rate Loans and second to Eurodollar Loans
in direct order of Interest Period maturities (applied first against those
soonest to mature), (ii) subject to Section 4.05 and (iii) accompanied by the
interest on the principal amount prepaid through the date of prepayment.
     Section 3.03 Payment in Full at Maturity.
     On the Maturity Date, the entire outstanding principal balance of all
Loans, together with accrued but unpaid interest and all fees and other sums
then owing under the Credit Documents, including, without limitation, all
Borrower Obligations then owing shall be due and payable in full, unless
accelerated sooner pursuant to Section 9.02; provided that if the Maturity Date
is not a Business Day, then such principal, interest, fees and other sums shall
be due and payable in full on the next preceding Business Day.
     Section 3.04 Fees.
          (a) Commitment Fees. The Borrower shall pay to the Administrative
Agent, for the pro rata benefit of each Lender based on its Pro Rata Share of
the Committed Amount, a per annum fee equal to the Applicable Percentage for
Commitment Fees for each day during the period of determination multiplied by
the Unused Commitment for each such day (the “Commitment Fees”). The Commitment
Fees shall commence to accrue on the Closing Date and shall be due and payable
in arrears on the last Business Day of each fiscal quarter of the Borrower (as
well as on the Maturity Date and on any date that the Committed Amount is

21



--------------------------------------------------------------------------------



 



reduced) for the fiscal quarter (or portion thereof) then ending, beginning with
the first of such dates to occur after the Closing Date.
          (b) Administrative Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, an annual fee as agreed to between
the Borrower and the Administrative Agent (the “Administrative Fees”) in the Fee
Letter.
     Section 3.05 Payments Generally.
          (a) No Deductions; Place and Time of Payments. All payments to be made
by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 1:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 1:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.
          (b) Payment Dates. Subject to the definition of “Interest Period,” if
any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
          (c) Advances by Administrative Agent. Unless the Borrower or any
Lender has notified the Administrative Agent, prior to the date any payment is
required to be made by it to the Administrative Agent hereunder, that the
Borrower or such Lender, as the case may be, will not make such payment, the
Administrative Agent may assume that the Borrower or such Lender, as the case
may be, has timely made such payment and may (but shall not be so required to),
in reliance thereon, make available a corresponding amount to the Person
entitled thereto. If and to the extent that such payment was not in fact made to
the Administrative Agent in Dollars and in immediately available funds, then:
     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Dollars and in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in immediately available funds at the Federal Funds Rate
from time to time in effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in Dollars and in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative

22



--------------------------------------------------------------------------------



 



Agent (the “Compensation Period”) at a rate per annum equal to the Federal Funds
Rate from time to time in effect. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to such Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
          (d) Several Obligations. The obligations of the Lenders hereunder to
make Loans and to fund or purchase Participation Interests are several and not
joint. The failure of any Lender to make any Loan or to fund or purchase any
Participation Interest on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or fund its Participation Interest.
          (e) Funding Offices. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     Section 3.06 Computations of Interest and Fees.
          (a) Calculation of Interest. Except for Base Rate Loans on which
interest shall be computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be, all computations of interest
and fees hereunder shall be made on the basis of the actual number of days
elapsed over a year of 360 days. Interest shall accrue from and including the
Closing Date or from the first date of Borrowing (or from any continuation or
conversion thereof) to but excluding the last day occurring in the period for
which such interest is payable.
          (b) Usury. It is the intent of the Lenders and the Borrower to conform
to and contract in strict compliance with applicable usury law from time to time
in effect. All agreements between the Lenders and the Borrower are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity date of the Borrower Obligations),
shall the interest taken, reserved, contracted for, charged, or received under
this Credit Agreement, under the Notes or otherwise, exceed the maximum
nonusurious amount permissible under applicable law. If, from any possible
construction of any of the Credit Documents or any other document, interest
would otherwise be payable in excess of the maximum nonusurious amount, any such
construction shall be subject to the provisions of this

23



--------------------------------------------------------------------------------



 



paragraph and interest owing pursuant to such documents shall be automatically
reduced to the maximum nonusurious amount permitted under applicable law,
without the necessity of execution of any amendment or new document. If any
Lender shall ever receive anything of value which is characterized as interest
on the Loans under applicable law and which would, apart from this provision, be
in excess of the maximum lawful amount, an amount equal to the amount which
would have been excessive interest shall, without penalty, be applied to the
reduction of the principal amount owing on the Loans and not to the payment of
interest, or refunded to the Borrower or the other payor thereof if and to the
extent such amount which would have been excessive exceeds such unpaid principal
amount of the Loans. The right to demand payment of the Loans or any other
Indebtedness evidenced by any of the Credit Documents does not include the right
to receive any interest which has not otherwise accrued on the date of such
demand, and the Lenders do not intend to charge or receive any unearned interest
in the event of such demand. All interest paid or agreed to be paid to the
Lenders with respect to the Loans shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term (including any renewal or extension) of the Loans so that the amount of
interest on account of the Loans does not exceed the maximum nonusurious amount
permitted by applicable law.
     Section 3.07 Evidence of Debt.
     The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Borrower Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.
     Section 3.08 Pro Rata Treatment.
     Except to the extent otherwise provided herein, each Borrowing, each
payment or prepayment of principal of any Loan, each payment of interest, each
payment of fees (other than Administrative Fees paid to the Administrative Agent
for its own account), each conversion or continuation of any Loans and each
reduction in the Committed Amount, shall be allocated pro rata among the
relevant Lenders in accordance with their Pro Rata Shares; provided that, if any
Lender shall have failed to pay its Pro Rata Share of any Loan or purchase or
fund its Participation Interest, then any amount to which such Lender would
otherwise be entitled pursuant to this Section 3.08 shall instead be payable to
the Administrative Agent until the share of such Loan or such Participation
Interest not purchased or funded by such Lender has been purchased or funded
unless such Lender’s obligations are the subject of a good faith dispute. In the
event any principal, interest, fee or other amount paid to any Lender pursuant
to this Credit

24



--------------------------------------------------------------------------------



 



Agreement or any other Credit Document is rescinded or must otherwise be
returned by the Administrative Agent, (a) such principal, interest, fee or other
amount that had been satisfied by such payment shall be revived, reinstated and
continued in full force and effect as if such payment had not occurred and
(b) such Lender shall, upon the request of the Administrative Agent, repay to
the Administrative Agent the amount so paid to such Lender, with interest for
the period commencing on the date such payment is returned by the Administrative
Agent until the date the Administrative Agent receives such repayment at a rate
per annum equal to the Federal Funds Rate if repaid within two Business Days
after such request and thereafter the Base Rate.
     Section 3.09 Sharing of Payments.
     The Lenders agree among themselves that, except to the extent otherwise
provided herein, in the event that any Lender shall obtain payment in respect of
any Loan or any other obligation owing to such Lender under this Credit
Agreement through the exercise of a right of setoff, banker’s lien or
counterclaim, or pursuant to a secured claim under Section 506 of the Bankruptcy
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable Debtor Relief Law or other
similar law or otherwise, or by any other means, in excess of its Pro Rata Share
of such payment as provided for in this Credit Agreement, such Lender shall
promptly pay in cash or purchase from the other Lenders a participation in such
Loans and other obligations in such amounts, and make such other adjustments
from time to time, as shall be equitable to the end that all Lenders share such
payment in accordance with their Pro Rata Shares. The Lenders further agree
among themselves that if payment to a Lender obtained by such Lender through the
exercise of a right of setoff, banker’s lien, counterclaim or other event as
aforesaid shall be rescinded or must otherwise be returned, each Lender which
shall have shared the benefit of such payment shall, by payment in cash or a
repurchase of a participation theretofore sold, return its share of that benefit
(together with its share of any accrued interest payable with respect thereto)
to each Lender whose payment shall have been rescinded or otherwise returned.
The Borrower agrees that (a) any Lender so purchasing such a participation may,
to the fullest extent permitted by law, exercise all rights of payment,
including setoff, banker’s lien or counterclaim, with respect to such
participation as fully as if such Lender were a holder of such Loan or other
obligation in the amount of such participation and (b) the Borrower Obligations
that have been satisfied by a payment that has been rescinded or otherwise
returned shall be revived, reinstated and continued in full force and effect as
if such payment had not occurred. Except as otherwise expressly provided in this
Credit Agreement, if any Lender or the Administrative Agent shall fail to remit
to any other Lender or the Administrative Agent an amount payable by such Lender
or the Administrative Agent to such other Lender or the Administrative Agent
pursuant to this Credit Agreement on the date when such amount is due, such
payments shall be made together with interest thereon for each date from the
date such amount is due until the date such amount is paid to the Administrative
Agent or such other Lender at a rate per annum equal to the Federal Funds Rate.
If under any applicable Debtor Relief Law or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section 3.09 applies,
such Lender shall, to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights of the Lenders under
this Section 3.09 to share in the benefits of any recovery on such secured
claim.

25



--------------------------------------------------------------------------------



 



ARTICLE IV
TAXES, YIELD PROTECTION AND ILLEGALITY
     Section 4.01 Taxes.
          (a) Any and all payments by the Borrower to or for the account of the
Lenders under any Credit Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding (i) income or franchise taxes
(including margin taxes) imposed on (or measured by) its gross or net income by
the United States of America, or by the jurisdiction under the Requirements of
Law of which such recipient is organized or in which its principal office is
located or, in which it is otherwise deemed to be engaged in a trade or business
for Tax purposes or, in the case of any Lender, in which its applicable lending
office is located, and (ii) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by any laws to deduct any Taxes
or Other Taxes from or in respect of any sum payable under any Credit Document
to a Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section), such Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions, (iii) the Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable laws, and (iv) the Borrower shall make commercially reasonable
efforts to obtain a governmental receipt within the time frame customary for the
relevant taxing authority, and shall furnish to such Lender the original or a
certified copy of such receipt within 30 days of receiving such receipt.
          (b) In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under any Credit
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Credit Document (hereinafter
referred to as “Other Taxes”).
          (c) The Borrower agrees to indemnify each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section) paid by each
Lender, (ii) amounts payable under Section 4.01(a) and (iii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Payment under this subsection (c) shall be made within 30 days after
the date a Lender makes a demand therefor.
          (d) Each payment hereunder or under any other Credit Document by or on
behalf of the Borrower shall be made by a payor that is a United States person.
For purposes of this subsection (d), the term “United States person” shall have
the meanings specified in Section 7701 of the Code.

26



--------------------------------------------------------------------------------



 



          (e) Foreign Lenders. Each Lender that is a foreign corporation,
foreign partnership or foreign trust within the meaning of the Code (“Foreign
Lender”) shall deliver to the Administrative Agent, prior to receipt of any
payment subject to withholding under the Code, two duly signed completed copies
of either IRS Form W-8BEN or any successor thereto (relating to such Foreign
Lender and entitling it to an exemption from, or reduction of, withholding tax
on all payments to be made to such Foreign Lender by the Borrower pursuant to
this Credit Agreement), as appropriate, or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by the
Borrower pursuant to this Credit Agreement) or such other evidence satisfactory
to the Borrower and the Administrative Agent that such Foreign Lender is
entitled to an exemption from, or reduction of, United States withholding tax.
Thereafter and from time to time, each such Foreign Lender shall (i) promptly
submit to the Administrative Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities), as appropriate,
as may reasonably be requested by the Borrower or the Administrative Agent and
then be available under then current United States laws and regulations to
avoid, or such evidence as is satisfactory to the Borrower and the
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by the Borrower pursuant to this Credit Agreement, (ii) promptly notify
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (iii) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Foreign Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any Requirement of Law that the
Borrower make any deduction or withholding for taxes from amounts payable to
such Foreign Lender. If the forms or other evidence provided by such Foreign
Lender at the time such Foreign Lender first becomes a party to this Credit
Agreement indicate a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes;
provided, however, that, if at the date of any assignment pursuant to which a
Lender becomes a party to this Credit Agreement, the assignor Lender was
entitled to payments under Section 4.01(a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the assignee Lender
on such date. If such Foreign Lender fails to deliver the above forms or other
evidence, then the Administrative Agent may withhold from any interest payment
to such Foreign Lender an amount equal to the applicable withholding tax imposed
by Sections 1441 and 1442 of the Code, without reduction. If any Governmental
Authority asserts that the Administrative Agent did not properly withhold any
tax or other amount from payments made in respect of such Foreign Lender, such
Foreign Lender shall indemnify the Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section 4.01(e), and costs and
expenses (including the reasonable fees and expenses of legal counsel) of the
Administrative Agent. For any period with respect to which a Lender has failed
to provide the Borrower with the above forms or other evidence (other than if
such failure is due to a change in the applicable Requirement of Law, or in the
interpretation or application thereof, occurring after the date on which such
form or other evidence originally was required to be provided or if such form or
other evidence otherwise is not required), such Foreign Lender shall not be
entitled to indemnification under subsection (a) or (c) of this Section 4.01
with respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender become

27



--------------------------------------------------------------------------------



 



subject to Taxes because of its failure to deliver such form or other evidence
required hereunder, the Borrower shall take such steps as such Foreign Lender
shall reasonably request to assist such Foreign Lender in recovering such Taxes.
The obligations of the Lenders under this Section 4.01(e) shall survive the
payment of all Borrower Obligations and the resignation or replacement of the
Administrative Agent.
          (f) Reimbursement. In the event that an additional payment is made
under this Section 4.01 for the account of any Lender and such Lender, in its
reasonable judgment, determines that it has finally and irrevocably received or
been granted a credit against or release or remission for, or repayment of, any
tax paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender shall, to the
extent that it determines that it can do so without prejudice to the retention
of the amount of such credit, relief, remission or repayment, pay to the
Borrower such amount as such Lender shall, in its reasonable judgment, have
determined to be attributable to such deduction or withholding and which will
leave such Lender (after such payment) in no worse position than it would have
been in if the Borrower had not been required to make such deduction or
withholding. Nothing herein contained shall interfere with the right of a Lender
to arrange its tax affairs in whatever manner it thinks fit nor oblige any
Lender to claim any tax credit or to disclose any information relating to its
tax affairs or any computations in respect thereof or require any Lender to do
anything that would prejudice its ability to benefit from any other credits,
reliefs, remissions or repayments to which it may be entitled.
     Section 4.02 Illegality.
     If a Lender determines that any Requirement of Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for such
Lender or its Lending Office to make, maintain or fund Eurodollar Rate Loans, or
to determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower, any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from such Lender, prepay
or, if applicable, convert all applicable Eurodollar Rate Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.
     Section 4.03 Inability to Determine Eurodollar Rate.
     If the Administrative Agent determines that for any reason adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
that the Eurodollar Base Rate for any requested Interest Period with respect to
a proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost
to the Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended until the Administrative Agent
revokes such notice.

28



--------------------------------------------------------------------------------



 



Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of a Eurodollar Rate Loan or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of a Base Rate Loan in the amount specified therein.
     Section 4.04 Increased Cost and Reduced Return; Capital Adequacy.
          (a) If a Lender determines that as a result of the introduction of or
any change in or in the interpretation of any Requirement of Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this subsection
(a) any such increased costs or reduction in amount resulting from (i) Taxes or
Other Taxes (as to which Section 4.01 shall govern), (ii) changes in the basis
of taxation of overall net income or overall gross income by the United States
or any foreign jurisdiction or any political subdivision of either thereof under
the laws of which such Lender is organized or has its Lending Office, and (iii)
reserve requirements utilized in the determination of the Eurodollar Rate), then
from time to time upon demand of such Lender and upon presentment of written
documentation (in the form of a detailed calculation and explanation), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction, provided such increased cost
or reduction is related solely to Borrowings under this Credit Agreement.
          (b) If a Lender determines that the introduction of any law regarding
capital adequacy or any change therein or in the interpretation thereof, or
compliance by such Lender (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender, the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction.
     Section 4.05 Funding Losses.
     Upon demand of any Lender from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
          (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
          (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to borrow, continue, convert or prepay any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower,
including any loss, cost or expense (other than loss of the Applicable
Percentage) arising from the liquidation or reemployment of funds obtained by
such Lender to maintain such Loan or from fees payable to terminate the deposits
from which such funds were obtained. The Borrower

29



--------------------------------------------------------------------------------



 



shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.
     For purposes of calculating amounts payable by the Borrower to a Lender
under this Section 4.05, such Lender shall be deemed to have funded each
Eurodollar Rate Loan at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
     Section 4.06 Requests for Compensation.
     A certificate of a Lender claiming compensation under this Article IV and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error. In determining such amount, a
Lender may use any reasonable averaging and attribution methods.
     Section 4.07 Survival.
     All of the Borrower’s obligations under this Article IV shall survive
termination of the Commitments and repayment of all other Borrower Obligations
hereunder.
ARTICLE V
CONDITIONS PRECEDENT
     Section 5.01 Closing Conditions.
     The obligation of the Lenders to enter into this Credit Agreement is
subject to satisfaction (or waiver) on the Closing Date of the following
conditions precedent:
          (a) Executed Credit Documents. Receipt by the Administrative Agent of
duly executed copies of this Credit Agreement, the Notes in favor of each Lender
requesting a Note, and all other Credit Documents, each in form and substance
acceptable to the Lenders.
          (b) Corporate Documents. Receipt by the Administrative Agent of the
following:
     (i) Charter Documents. Copies of the articles of incorporation or other
charter documents of the Borrower certified to be true and complete as of a
recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation and certified by a secretary or assistant
secretary of the Borrower to be true and correct as of the Closing Date.
     (ii) Bylaws. A copy of the bylaws of the Borrower certified by a secretary
or assistant secretary of the Borrower to be true and correct as of the Closing
Date.
     (iii) Resolutions. Copies of resolutions of the Board of Directors of the
Borrower approving the transactions contemplated by this Credit Agreement and
authorizing certain officers of the Borrower to negotiate, execute and deliver
the

30



--------------------------------------------------------------------------------



 



Credit Documents, certified by a secretary or assistant secretary of the
Borrower to be true and correct and in full force and effect as of the Closing
Date.
     (iv) Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the Closing Date.
     (v) Good Standing. Copies of certificates of good standing, existence or
their equivalent with respect to the Borrower, certified as of a recent date by
the appropriate Governmental Authority of the state of its incorporation.
          (c) Opinions of Counsel. Receipt by the Administrative Agent of such
opinions from legal counsel to the Borrower, addressed to the Lenders, dated as
of the Closing Date, and covering matters that customarily are addressed in
connection with the transactions contemplated by this Credit Agreement, in form
and substance reasonably satisfactory to the Administrative Agent.
          (d) Financial Statements. Receipt by the Administrative Agent of a
copy of (i) the annual consolidated financial statements (including balance
sheets, income statements and cash flow statements) of the Borrower and its
Subsidiaries for fiscal years 2006 and 2007, audited by independent public
accountants of recognized national standing and (ii) such other financial
information regarding the Borrower as the Administrative Agent may reasonably
request.
          (e) Fees and Expenses. Payment by the Borrower of all fees and
expenses invoiced by, and owed by it to, the Administrative Agent or any Lender.
          (f) Litigation. There shall be no material actions, suits,
investigations or legal, equitable, arbitration or administrative proceedings
pending or, to the knowledge of the Borrower, threatened against the Borrower
which have not been disclosed in the Borrower’s reports filed with the SEC and
which would have or would reasonably be expected to have a Material Adverse
Effect.
          (g) Material Adverse Effect. Since December 31, 2007, there has
occurred no Material Adverse Effect.
          (h) Officer’s Certificate. The Administrative Agent shall have
received a certificate or certificates executed by a Financial Officer as of the
Closing Date stating that (i) the Borrower is in compliance in all material
respects with all existing material financial obligations, (ii) no action, suit,
investigation or proceeding is pending or, to such Financial Officer’s
knowledge, threatened in any court or before any arbitrator or governmental
instrumentality that purports to affect the Borrower or any transaction
contemplated by the Credit Documents, if such action, suit, investigation or
proceeding would have or would reasonably be expected to have a Material Adverse
Effect, (iii) the financial statements and information delivered to the Lenders
on or before the Closing Date were prepared in good faith and in accordance with
GAAP except to the extent of items that are immaterial in the aggregate and
except that the quarterly financial statements are unaudited and are subject to
year-end adjustments, and (iv) immediately after giving effect to this Credit
Agreement, the other Credit Documents and all the transactions contemplated
therein to occur on such date, (A) no Default or

31



--------------------------------------------------------------------------------



 



Event of Default exists, (B) all representations and warranties contained herein
and in the other Credit Documents are true and correct in all material respects
on and as of the date made, (C) the Borrower is Solvent and (D) as of the fiscal
year ended December 31, 2007, the Borrower is in compliance with the financial
covenant set forth in Section 7.02, as demonstrated by the calculations set
forth on a Schedule attached thereto.
(i) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.
     Section 5.02 Conditions to Loans.
     The Lenders shall not be obligated to make a Loan unless:
          (a) Notice of Borrowing. The Borrower shall have timely delivered a
duly executed and completed Notice of Borrowing in conformance with all the
terms and conditions of this Credit Agreement.
          (b) Representations and Warranties. The representations and warranties
of the Borrower set forth in this Credit Agreement (other than those set forth
in Section 6.08) and all other Credit Documents shall be true and correct on and
as of the date of such Loan.
          (c) No Default. No Default or Event of Default shall exist or be
continuing either prior to or after giving effect to such Loan.
          (d) Availability. Immediately after giving effect to the making of
such Loan, the aggregate amount of Loans outstanding shall not exceed the
Committed Amount.
     The delivery of each Notice of Borrowing shall constitute a representation
and warranty by the Borrower of the correctness of the matters specified in
subsections (b), (c) and (d) above.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     The Borrower hereby represents and warrants to the Lenders that:
     Section 6.01 Organization and Good Standing.
     The Borrower (a) is a corporation, duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) is
duly qualified and in good standing as a foreign entity authorized to do
business in every other jurisdiction where the failure to so qualify would have
a Material Adverse Effect and (c) has the requisite power and authority to own
its properties and to carry on its business as now conducted and as proposed to
be conducted.
     Section 6.02 Due Authorization.
     The Borrower (a) has the requisite power and authority to execute, deliver
and perform this Credit Agreement and the other Credit Documents and to incur
the obligations herein and therein provided for and (b) has been authorized by
all necessary action to execute, deliver and perform this Credit Agreement and
the other Credit Documents.

32



--------------------------------------------------------------------------------



 



     Section 6.03 No Conflicts.
     Neither the execution and delivery of this Credit Agreement and the other
Credit Documents, nor the consummation of the transactions contemplated herein
and therein, nor performance of and compliance with the terms and provisions
hereof and thereof by the Borrower will (a) violate or conflict with any
provision of its organizational documents, (b) violate, contravene or conflict
with any Requirement of Law or any law, regulation (including without
limitation, Regulation U and Regulation X), order, writ, judgment, injunction,
decree or permit applicable to it, (c) violate, contravene or conflict with
contractual provisions of, or cause an event of default under, any indenture,
loan agreement, mortgage, deed of trust, contract or other agreement or
instrument to which it is a party or by which it may be bound, the violation of
which would constitute a Material Adverse Effect or (d) result in or require the
creation of any Lien upon or with respect to its properties.
     Section 6.04 Consents.
     No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance of this
Credit Agreement or any of the other Credit Documents that has not been obtained
or made.
     Section 6.05 Enforceable Obligations.
     This Credit Agreement and the other Credit Documents have been duly
executed and delivered and constitute the legal, valid and binding obligations
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as may be limited by Debtor Relief Laws or similar laws
affecting creditors’ rights generally or by general equitable principles.
     Section 6.06 Financial Condition.
     The financial statements delivered to the Lenders pursuant to
Section 5.01(d) and pursuant to Sections 7.01(a) and (b): (a) have been prepared
in accordance with GAAP except to the extent of items that are immaterial in the
aggregate and except that the quarterly financial statements are unaudited and
are subject to year-end adjustments and have fewer footnotes than annual
statements and (b) present fairly in all material respects the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries as of such date and for such periods. No opinion provided with
respect to the Borrower’s financial statements pursuant to Section 7.01 (or as
to any prior annual financial statements) has been withdrawn.
     Section 6.07 No Default.
     No Default or Event of Default presently exists and is continuing.
     Section 6.08 Litigation.
     As of the Closing Date, except as disclosed in the Borrower’s SEC filings
or otherwise disclosed in writing to the Lenders, there are no actions, suits,
investigations or legal, equitable, arbitration or administrative proceedings
pending or, to the knowledge of the Borrower,

33



--------------------------------------------------------------------------------



 



threatened against the Borrower which would have or would reasonably be expected
to have a Material Adverse Effect.
     Section 6.09 Taxes.
     The Borrower has filed, or caused to be filed, all material tax returns
(federal, state, local and foreign) required to be filed and paid all amounts of
taxes shown thereon to be due (including interest and penalties) and has paid
all other taxes, fees, assessments and other governmental charges (including
mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except for such taxes which are not yet delinquent or that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP.
     Section 6.10 Compliance with Law.
     Except as disclosed in the Borrower’s SEC filings or otherwise disclosed in
writing to the Lenders, the Borrower is in compliance with all laws, rules,
regulations, orders and decrees applicable to it or to its properties, unless
such failure to comply has not had or would not reasonably be expected to have a
Material Adverse Effect.
     Section 6.11 ERISA.
     Except as would not result or reasonably be expected to result in a
Material Adverse Effect:
          (a) During the five-year period prior to the date on which this
representation is made or deemed made: (i) no Termination Event has occurred,
and, to the best knowledge of the Borrower, no event or condition has occurred
or exists as a result of which any Termination Event would be reasonably
expected to occur; (ii) no “accumulated funding deficiency,” as such term is
defined in Section 302 of ERISA and Section 412 of the Code, whether or not
waived, has occurred with respect to any Single Employer Plan; (iii) each Plan
has been maintained, operated, and funded in material compliance with its terms
and the provisions of ERISA, the Code, and any other applicable federal or state
laws; and (iv) no Lien in favor of the PBGC or a Plan has arisen or is
reasonably likely to arise on account of any Plan.
          (b) The aggregate actuarial present value of all accumulated plan
benefits of all Single Employer Plans (determined utilizing the assumptions used
for purposes of Statement of Financial Accounting Standards No. 35) did not, as
of the most recent valuation dates reflected in the Borrower’s annual financial
statements contained in the Borrower’s most recent Form 10-K, exceed the
aggregate fair market value of the assets of all such Single Employer Plans,
except as disclosed in the Borrower’s financial statements.
          (c) Neither the Borrower nor any ERISA Affiliate has incurred, or, to
the best knowledge of the Borrower, is reasonably expected to incur, any
withdrawal liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan. Neither the Borrower nor any ERISA Affiliate has received any notification
that any Multiemployer Plan is in reorganization (within the meaning of
Section 4241 of ERISA), is insolvent (within the meaning of Section 4245 of
ERISA), or has been terminated (within the meaning of Title IV of ERISA).

34



--------------------------------------------------------------------------------



 



          (d) No prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or would be reasonably
likely to subject the Borrower or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which the Borrower or any
ERISA Affiliate has agreed or is required to indemnify any person against any
such liability.
          (e) The aggregate actuarial present value of all accumulated
post-retirement benefit obligations of the Borrower and the ERISA Affiliates
(determined utilizing the assumptions used for purposes of Statement of
Financial Accounting Standards No. 106) under Plans which are welfare benefit
plans (as defined in Section 3(1) of ERISA), as of the most recent valuation
dates reflected in the Borrower’s annual financial statements contained in the
Borrower’s most recent form 10-K, are reflected on such financial statements in
accordance with Statement of Financial Accounting Standards No. 106.
     Section 6.12 Use of Proceeds; Margin Stock.
     The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 7.08. The Borrower is not incurring the indebtedness
evidenced by the Notes hereunder for the purpose, directly or indirectly, of
purchasing or carrying Margin Stock, except the Borrower may purchase its common
stock, if after giving effect to such purchases, such indebtedness would not
violate any Requirement of Law. Neither the Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying Margin Stock.
     Section 6.13 Government Regulation.
     The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or controlled
by such a company.
     Section 6.14 Solvency.
     The Borrower is and, after the consummation of the transactions
contemplated by this Credit Agreement, will be Solvent.
     Section 6.15 Disclosure.
     Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of the Borrower in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein, in light of the circumstances under which they were made,
taken as a whole, not misleading.
     Section 6.16 Environmental Matters.
     Except as would not result or reasonably be expected to result in a
Material Adverse Effect: (a) each of the properties of the Borrower (the
“Properties”) and all operations at the Properties are in substantial compliance
with all applicable Environmental Laws, (b) there is no undocumented or
unreported violation of any Environmental Law with respect to the Properties

35



--------------------------------------------------------------------------------



 



or the businesses operated by the Borrower (the “Businesses”) that the Borrower
is aware of, and (c) there are no conditions relating to the Businesses or
Properties that have given rise to or would reasonably be expected to give rise
to a liability under any applicable Environmental Laws.
     Section 6.17 Insurance.
     The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies, in such amounts (after
giving effect to any self-insurance compatible with the following standards),
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates.
ARTICLE VII
AFFIRMATIVE COVENANTS
     The Borrower hereby covenants and agrees that so long as this Credit
Agreement or any other Credit Document is in effect and until the Loans,
together with interest, fees and other obligations hereunder (other than
contingent indemnification or expense reimbursement obligations), have been paid
in full and all the Commitments shall have terminated:
     Section 7.01 Information Covenants.
     The Borrower will furnish, or cause to be furnished, to the Administrative
Agent, which in turn shall distribute promptly to the Lenders:
          (a) Annual Financial Statements. As soon as available, and in any
event within 75 days after the close of each fiscal year of the Borrower, a
consolidated balance sheet, income statement and statement of cash flows of the
Borrower and its Subsidiaries, as of the end of such fiscal year, setting forth
in comparative form figures for the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and, in each
case, audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Lenders and whose opinion shall be
furnished to the Lenders, and shall be to the effect that such financial
statements have been prepared in accordance with GAAP (except to the extent of
items that are immaterial in the aggregate and except for changes with which
such accountants concur) and shall not be limited as to the scope of the audit
or qualified in any respect. Notwithstanding the above, it is understood and
agreed that delivery of the Borrower’s applicable Form 10-K shall satisfy the
requirements of this Section 7.01(a).
          (b) Quarterly Financial Statements. As soon as available, and in any
event within 45 days after the close of each fiscal quarter of the Borrower
(other than the fourth fiscal quarter), a consolidated balance sheet, income
statement and statement of cash flows of the Borrower and its Subsidiaries as of
the end of such fiscal quarter, in each case setting forth in comparative form
figures for the corresponding period of the preceding fiscal year, all such
financial information described above to be in reasonable form and detail and
reasonably acceptable to the Lenders, and, in each case, accompanied by a
certificate of a Financial Officer of the Borrower to the effect that such
quarterly financial statements fairly present in all material respects the
financial condition of such Person and have been prepared in accordance with
GAAP (except to the extent of items that are immaterial in the aggregate),
subject to changes

36



--------------------------------------------------------------------------------



 



resulting from audit and normal year-end audit adjustments. Notwithstanding the
above, it is understood and agreed that delivery of the Borrower’s applicable
Form 10-Q shall satisfy the requirements of this Section 7.01(b).
          (c) Officer’s Certificate. Within 75 days of the end of each fiscal
year and within 45 days of the end of each fiscal quarter (other than the fourth
fiscal quarter), a certificate of a Financial Officer substantially in the form
of Exhibit 7.01(c): (i) setting forth calculations demonstrating compliance by
the Borrower with the financial covenant set forth in Section 7.02 as of the end
of such fiscal period; (ii) stating that no Default or Event of Default exists,
or if any Default or Event of Default does exist, specifying the nature and
extent thereof and what action the Borrower proposes to take with respect
thereto; and (iii) notifying the Administrative Agent of the posting of any
documents referred to in Section 7.01(a) and (b).
          (d) Electronic Delivery Permitted. Documents required to be delivered
pursuant to Section 7.01(a) and (b) (to the extent such documents are filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at
www.bakerhughes.com; (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
sponsored by the Administrative Agent); or (iii) filed with the SEC.
Notwithstanding anything contained in this Section 7.01(d), in every instance
the Borrower shall be required to provide paper copies of the compliance
certificate required by Section 7.01(c) to the Administrative Agent. Except for
such compliance certificates, the Administrative Agent shall have no obligation
to maintain copies of the documents referred to in Sections 7.01(a) and (b), and
in any event the Administrative Agent shall have no obligation to request the
delivery of the documents referred to in Section 7.01(a), (b) or (c).
          (e) Notices. Upon the Borrower’s obtaining knowledge thereof, the
Borrower will give written notice to the Administrative Agent within five
Business Days of (i) the occurrence of a Default or Event of Default, specifying
the nature and extent thereof and what action the Borrower proposes to take with
respect thereto, (ii) any change in the Debt Rating and (iii) the occurrence of
any of the following with respect to the Borrower (A) the pendency or
commencement of any litigation, arbitration or governmental proceeding against
the Borrower which, if adversely determined, would have or would reasonably be
expected to have a Material Adverse Effect or (B) the institution of any
proceedings against the Borrower with respect to, or the receipt of notice by
such Person of potential liability or responsibility for violation or alleged
violation of, any federal, state or local law, rule or regulation (including,
without limitation, any Environmental Law), the violation of which constitutes a
Material Adverse Effect. The Borrower will immediately give written notice to
the Administrative Agent of any change in the fiscal year of the Borrower.
          (f) ERISA. Upon the Borrower or any ERISA Affiliate obtaining
knowledge thereof, the Borrower will give written notice to the Administrative
Agent promptly (and in any event within five Business Days) of any of the
following which would result in or reasonably would be expected to result in a
Material Adverse Effect: (i) any event or condition, including, but not limited
to, any Reportable Event, that constitutes, or would be reasonably expected to
lead to, a Termination Event; (ii) with respect to any Multiemployer Plan, the
receipt of notice as prescribed in ERISA or otherwise of any withdrawal
liability assessed against the Borrower or

37



--------------------------------------------------------------------------------



 



any of its ERISA Affiliates, or of a determination that any Multiemployer Plan
is in reorganization or insolvent (both within the meaning of Title IV of
ERISA); or (iii) the failure to make full payment on or before the due date
(including extensions) thereof of all amounts which the Borrower or any of its
Subsidiaries or ERISA Affiliates is required to contribute to each Plan pursuant
to its terms and as required to meet the minimum funding standard set forth in
ERISA and the Code with respect thereto; in each case together with a
description of any such event or condition or a copy of any such notice and a
statement by an officer of the Borrower briefly setting forth the details
regarding such event, condition, or notice, and the action, if any, which has
been or is being taken or is proposed to be taken with respect thereto.
          (g) Other Information. With reasonable promptness upon any such
request, such other information regarding the business, properties or financial
condition of the Borrower as any Lender may reasonably request.
     Section 7.02 Funded Indebtedness-to-Capitalization.
     The Borrower shall at all times maintain a ratio of (a) the aggregate
principal amount of Funded Indebtedness of the Borrower and its Subsidiaries to
(b) Total Capitalization that is less than or equal to .60 to 1.0.
     Section 7.03 Preservation of Existence and Franchises.
          (a) The Borrower will do all things necessary to preserve and keep in
full force and effect its existence and rights, franchises and authority.
          (b) The Borrower will, and will cause its Subsidiaries to, generally
maintain its properties in good condition and not waste or otherwise permit such
properties to deteriorate, reasonable wear and tear excepted.
     Section 7.04 Books and Records.
     The Borrower will, and will cause its Subsidiaries to, keep complete and
accurate books and records of its transactions, in all material respects, in
accordance with good accounting practices on the basis of GAAP (including the
establishment and maintenance of appropriate reserves).
     Section 7.05 Compliance with Law.
     The Borrower will, and will cause its Subsidiaries to, comply with all
Requirements of Law and all other laws (including, without limitation, all
Environmental Laws and ERISA laws), rules, regulations (including without
limitation, Regulation U and Regulation X), and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
properties, if the failure to comply would have or would reasonably be expected
to have a Material Adverse Effect or would violate any restrictions on its
ability to incur or assume Indebtedness.
     Section 7.06 Payment of Taxes and Other Indebtedness.
     The Borrower will, and will cause its Subsidiaries to, pay, settle or
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits,

38



--------------------------------------------------------------------------------



 



or upon any of its properties, before they shall become delinquent, (b) all
lawful claims (including claims for labor, materials and supplies) which, if
unpaid, might give rise to a Lien upon any of its properties, and (c) all of its
other Indebtedness as it shall become due (to the extent such repayment is not
otherwise prohibited by this Credit Agreement); provided, however, that the
Borrower shall not be required to pay any such tax, assessment, charge, levy,
claim or Indebtedness which is being contested in good faith by appropriate
proceedings and as to which adequate reserves therefor have been established in
accordance with GAAP, unless the failure to make any such payment would have or
would be reasonably expected to have a Material Adverse Effect.
     Section 7.07 Insurance.
     The Borrower will, and will cause its Subsidiaries to, at all times
maintain in full force and effect insurance (including worker’s compensation
insurance and general liability insurance) in such amounts, covering such risks
and liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice.
     Section 7.08 Use of Proceeds.
     The proceeds of the Loans may be used for general corporate purposes of the
Borrower and its respective subsidiaries.
     Section 7.09 Audits/Inspections.
     Upon reasonable notice and during normal business hours, at the reasonable
request of any Lender, the Borrower will, and will cause its Subsidiaries to,
permit representatives appointed by the Administrative Agent, including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect the Borrower’s and its Subsidiaries’ property, including its books
and records, its accounts receivable and inventory, the Borrower’s and its
Subsidiaries’ facilities and its other business assets, and to make photocopies
or photographs thereof and to write down and record any information such
representative obtains and shall permit the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to the Administrative Agent and to discuss all such matters with the officers,
employees and representatives of the Borrower and its Subsidiaries; provided,
that an officer or authorized agent of the Borrower and its Subsidiaries shall
be present during any such discussions between the officers, employees or
representatives of the Borrower and its Subsidiaries and the representatives of
the Administrative Agent, and provided further that any such nonpublic
information obtained by any Person during such audit or inspection shall be
treated as confidential information in accordance with the disclosure standards
set forth in Section 11.15. Any information obtained by the Administrative Agent
shall be made available to any Lender upon such Lender’s request.
ARTICLE VIII
NEGATIVE COVENANTS
     The Borrower hereby covenants and agrees that so long as this Credit
Agreement is in effect and until the Loans, together with interest, fees and
other obligations hereunder (other than contingent indemnification or expense
reimbursement obligations), have been paid in full and all the Commitments shall
have terminated:

39



--------------------------------------------------------------------------------



 



     Section 8.01 Nature of Business.
     The Borrower will not, nor will it permit its Subsidiaries to, materially
alter the character of its business from that conducted as of the Closing Date.
     Section 8.02 Fundamental Changes.
     The Borrower will not, nor will it permit its Significant Subsidiaries to
(i) enter into any transaction of merger; (ii) consolidate, liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution); or (iii) sell all
or substantially all of its assets; provided that, so long as no Event of
Default shall exist or be caused thereby, a Person may be merged or consolidated
with or into or sell all or substantially all of its assets to the Borrower or
one of its Significant Subsidiaries so long as (a) the Borrower or a Significant
Subsidiary is the surviving entity and (b) if the transaction is between the
Borrower and one of its Significant Subsidiaries, the Borrower is the surviving
entity.
     Section 8.03 Affiliate Transactions.
     Other than transactions between or among any of the Borrower or any
Wholly-Owned Subsidiaries of the Borrower, the Borrower will not, nor will it
permit its Subsidiaries to, enter into any transaction or series of
transactions, whether or not in the ordinary course of business, with any
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person other than
an Affiliate.
     Section 8.04 Liens.
     The Borrower will not, nor will it permit its Subsidiaries to, contract,
create, incur, assume or permit to exist any Lien with respect to any of its
property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, securing any Indebtedness
other than the following: (a) Liens securing Borrower Obligations, (b) Liens for
taxes not yet due or Liens for taxes being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof),
(c) Liens in respect of property imposed by law arising in the ordinary course
of business such as materialmen’s, mechanics’, warehousemen’s, carrier’s,
landlords’ and other nonconsensual statutory Liens which are not yet due and
payable, which have been in existence less than 90 days or which are being
contested in good faith by appropriate proceedings for which adequate reserves
determined in accordance with GAAP have been established (and as to which the
property subject to any such Lien is not yet subject to foreclosure, sale or
loss on account thereof), (d) pledges or deposits made in the ordinary course of
business to secure payment of worker’s compensation insurance, unemployment
insurance, pensions or social security programs, (e) Liens arising from good
faith deposits in connection with or to secure performance of tenders, bids,
leases, government contracts, performance and return-of-money bonds and other
similar obligations incurred in the ordinary course of business (other than
obligations in respect of the payment of borrowed money), (f) Liens arising from
good faith deposits in connection with or to secure performance of statutory
obligations and surety and appeal bonds, (g) easements, rights-of-way,
restrictions (including zoning restrictions), minor defects or irregularities in
title and other similar charges or encumbrances not, in any material respect,
impairing the use of the encumbered property for its intended

40



--------------------------------------------------------------------------------



 



purposes, (h) judgment Liens that would not constitute an Event of Default,
(i) Liens arising by virtue of any statutory or common law provision relating to
banker’s liens, rights of setoff or similar rights as to deposit accounts or
other funds maintained with a creditor depository institution, (j) any Lien on
any property or assets acquired from a corporation or other entity which is
merged with or into the Borrower or its Subsidiaries in accordance with
Section 8.02, and is not created in anticipation of any such transaction (unless
such Lien is created to secure or provide for the payment of any part of the
purchase price of such corporation or other entity), (k) any Lien on any
property or assets existing at the time of acquisition of such property or
assets by the Borrower and which is not created in anticipation of such
acquisition (unless such Lien was created to secure or provide for the payment
of any part of the purchase price of such property or assets), (l) any Lien on
Margin Stock, (m) other Liens not previously described in the foregoing clauses
(a) through (l) to the extent such Liens do not secure Indebtedness exceeding
fifteen percent (15%) of Net Worth in the aggregate, and (n) any extension,
renewal or replacement (or successive extensions, renewals or replacements), as
a whole or in part, of any Liens referred to in the foregoing clauses
(a) through (m), for amounts not exceeding the principal amount of the
Indebtedness secured by the Lien so extended, renewed or replaced, provided that
such extension, renewal or replacement Lien is limited to all or a part of the
same property or assets that were covered by the Lien extended, renewed or
replaced (plus improvements on such property or assets).
     Section 8.05 Burdensome Agreements.
     Neither the Borrower nor any of its Subsidiaries shall enter into any
contractual obligation (other than this Credit Agreement or any other Credit
Document) that materially limits the ability (i) of any Subsidiary to make
Restricted Payments to the Borrower or to otherwise transfer property to the
Borrower, (ii) of any Subsidiary to guarantee the Indebtedness of the Borrower
or (iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person.
     Section 8.06 Subsidiary Indebtedness.
     The Borrower will not permit any of its Subsidiaries to, contract, create,
incur, assume or permit to exist any Indebtedness, other than:
          (a) Indebtedness in respect of current accounts payable and accrued
expenses incurred in the ordinary course of business;
          (b) Indebtedness owing by a Subsidiary of the Borrower to the Borrower
or another Subsidiary of the Borrower;
          (c) purchase money Indebtedness to finance the purchase of fixed
assets (including equipment); provided that (i) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed; and (ii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;
          (d) Indebtedness evidenced by any Swap Contract entered into in the
ordinary course of business and not for speculative purposes;

41



--------------------------------------------------------------------------------



 



          (e) Indebtedness incurred after the Closing Date in connection with
the acquisition of a Person or Property as long as such Indebtedness existed
prior to such acquisition and was not created in anticipation thereof;
          (f) Indebtedness existing on the Closing Date as set forth on
Schedule 8.06; and
          (g) any other Indebtedness in a principal amount not to exceed fifteen
percent (15%) of Net Worth in the aggregate, at any one time outstanding.
ARTICLE IX
EVENTS OF DEFAULT
     Section 9.01 Events of Default.
     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
          (a) Payment. The Borrower shall: (i) subject to subclause (ii) of this
clause (a), default in the payment when due of any principal of any of the
Loans, (ii) default in the payment when due of any principal of any of the Loans
and (A) such default is due to an event the result of which is an impairment of
the financial markets that makes it impossible for the Borrower to timely
transfer funds over an interbank transfer mechanism in order to make such
payment when due and (B) such default shall continue for three or more Business
Days; or (iii) default, and such default shall continue for three or more
Business Days, in the payment when due of any interest on the Loans or of any
fees or other amounts owing hereunder, under any of the other Credit Documents
or in connection herewith or therewith.
          (b) Representations. Any representation, warranty or statement made or
deemed to be made by the Borrower herein, in any of the other Credit Documents,
or in any statement or certificate delivered or required to be delivered
pursuant hereto or thereto shall prove untrue in any material respect on the
date as of which it was deemed to have been made.
          (c) Covenants. The Borrower shall:
     (i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.01(e)(i), 7.02, 7.03(a), 7.04, 7.05, 7.08 or
Article VIII, inclusive; or
     (ii) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 7.01 (other than Section 7.01(e)(i))
and such default shall continue unremedied for a period of five Business Days
after the earlier of the Borrower becoming aware of such default or notice
thereof given by the Administrative Agent or any Lender; or
     (iii) default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b),
(c)(i), or (c)(ii) of this Section 9.01) contained in this Credit Agreement or
any other Credit Document and such default shall continue unremedied for a
period of at

42



--------------------------------------------------------------------------------



 



least 30 days after the earlier of the Borrower becoming aware of such default
or notice thereof given by the Administrative Agent or any Lender.
          (d) Bankruptcy, etc. The occurrence of any of the following with
respect to the Borrower or any of its Material Subsidiaries (i) a court or
governmental agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Borrower or any such Material Subsidiary in
an involuntary case under any applicable Debtor Relief Law now or hereafter in
effect, or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of the Borrower or any such Material Subsidiary
or for any substantial part of its property or ordering the winding up or
liquidation of its affairs; or (ii) an involuntary case under any applicable
Debtor Relief Law now or hereafter in effect is commenced against the Borrower
or any such Material Subsidiary and such petition remains unstayed and in effect
for a period of 60 consecutive days; or (iii) the Borrower or any such Material
Subsidiary shall commence a voluntary case under any applicable Debtor Relief
Law now or hereafter in effect, or consent to the entry of an order for relief
in an involuntary case under any such law, or consent to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of such Person or any substantial part of its
property or make any general assignment for the benefit of creditors; or
(iv) the Borrower or any such Material Subsidiary shall admit in writing its
inability to pay its debts generally as they become due or any action shall be
taken by any Person in furtherance of any of the aforesaid purposes.
          (e) Defaults under Other Agreements. With respect to any Indebtedness
of the Borrower or any of its Subsidiaries (other than Indebtedness outstanding
under this Credit Agreement) in excess of $100,000,000 in the aggregate (A) the
Borrower or any such Subsidiary shall (i) default in any payment (beyond the
applicable grace period with respect thereto, if any) with respect to such
Indebtedness, or (ii) default (after giving effect to any applicable grace
period) in the observance or performance of any covenant or agreement relating
to such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event or condition shall occur or
condition exist, the effect of which default or other event or condition is to
cause or permit the holder or the holders of such Indebtedness (or any trustee
or agent on behalf of such holders) to cause (determined without regard to
whether any notice or lapse of time is required) such Indebtedness to become due
prior to its stated maturity; or (B) such Indebtedness shall be declared due and
payable, or required to be prepaid other than by a regularly scheduled required
prepayment prior to the stated maturity thereof; or (C) such Indebtedness shall
mature and remain unpaid. With respect to (A)(i) above, if an impairment of the
financial markets makes it impossible for the Borrower to timely transfer funds
over an interbank transfer mechanism in order to make the applicable payments
when due, then no default shall exist until the failure to make such payments
shall have continued for three or more Business Days beyond the date due (after
giving effect to any applicable grace period).
          (f) Judgments. One or more judgments, orders, or decrees shall be
entered against the Borrower or any of its Subsidiaries involving a liability of
$100,000,000 or more, in the aggregate, (to the extent not paid or covered by
insurance provided by a carrier who has acknowledged coverage) and such
judgments, orders or decrees shall be final and unappealable and shall not have
been paid, vacated, satisfied, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; provided that if such judgment, order or
decree provides for periodic payments over time then the Borrower or such
Subsidiary shall have a grace period

43



--------------------------------------------------------------------------------



 



of 30 days with respect to each such periodic payment but only so long as no
lien attaches during such period.
          (g) ERISA. The occurrence of any ERISA Event (as defined below) that,
when taken together with all other ERISA Events that have occurred, would have
or would be reasonably expected to have a Material Adverse Effect: (i) any
“accumulated funding deficiency,” as such term is defined in Section 302 of
ERISA and Section 412 of the Code, whether or not waived, shall exist with
respect to any Plan, or any lien shall arise on the assets of the Borrower or
any ERISA Affiliate in favor of the PBGC or a Plan; (ii) a Termination Event
shall occur with respect to a Single Employer Plan which is likely to result in
the termination of such Plan in a distress termination under Section 4041(c) of
ERISA or by the PBGC under Section 4042 of ERISA; (iii) the Borrower or any
ERISA Affiliate shall incur any liability in connection with a withdrawal from,
reorganization of (within the meaning of Section 4241 of ERISA), or insolvency
(within the meaning of Section 4245 of ERISA) of a Multiemployer Plan or
Multiple Employer Plan; or (iv) any prohibited transaction (within the meaning
of Section 406 of ERISA or Section 4975 of the Code) or breach of fiduciary
responsibility shall occur which would be reasonably expected to subject the
Borrower or any ERISA Affiliate to any liability under Sections 406, 409,
502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any agreement
or other instrument pursuant to which the Borrower or any ERISA Affiliate has
agreed or is required to indemnify any person against any such liability (each
of (i) through (iv) an “ERISA Event”).
          (h) Change of Control. There shall occur a Change of Control.
     Section 9.02 Acceleration; Remedies.
     Upon the occurrence of an Event of Default, and at any time thereafter
unless and until such Event of Default has been waived by the Lenders or the
Required Lenders, as applicable, the Administrative Agent may, or upon the
request and direction of the Required Lenders shall, by written notice to the
Borrower, take any of the following actions without prejudice to the rights of
the Administrative Agent or any Lender to enforce its claims against the
Borrower, except as otherwise specifically provided for herein:
          (a) Termination of Commitments. Declare the Commitments terminated,
whereupon the Commitments shall be immediately terminated.
          (b) Acceleration of Loans. Declare the unpaid amount of all Borrower
Obligations to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower.
          (c) Enforcement of Rights. Enforce any and all rights and interests
created and existing under the Credit Documents, including, without limitation,
all rights of set-off.
Notwithstanding the foregoing, if an Event of Default specified in
Section 9.01(e) shall occur, then the Commitments shall automatically terminate
and all Loans, all accrued interest in respect thereof, all accrued and unpaid
fees and other Borrower Obligations owing to the Administrative Agent and the
Lenders hereunder shall immediately become due and payable without the giving

44



--------------------------------------------------------------------------------



 



of any notice or other action by the Administrative Agent or the Lenders, which
notice or other action is expressly waived by the Borrower.
Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by any
Requirement of Law, a separate right of payment and shall be considered a
separate “creditor” holding a separate “claim” within the meaning of Section
101(5) of the Bankruptcy Code or any other Debtor Relief Law.
     Section 9.03 Allocation of Payments After Event of Default.
     Notwithstanding any other provisions of this Credit Agreement, after the
occurrence of an Event of Default and the exercise of remedies by the
Administrative Agent or the Lenders pursuant to Section 9.02 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents shall automatically
become due and payable in accordance with the terms of such Section), all
amounts collected or received by the Administrative Agent or any Lender on
account of amounts outstanding under any of the Credit Documents shall be paid
over or delivered as follows:
     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the
Administrative Agent or any of the Lenders in connection with enforcing its
rights under the Credit Documents ratably among them in proportion to the
amounts described in this clause “FIRST” payable to them;
     SECOND, to payment of any fees owed to the Administrative Agent or any of
the Lenders ratably among them in proportion to the amounts described in this
clause “SECOND” payable to them;
     THIRD, to the payment of all accrued interest payable to the Lenders
hereunder ratably among them in proportion to the amounts described in this
clause “THIRD” payable to them;
     FOURTH, to the payment of the outstanding principal amount of the Loans
ratably among them in proportion to the amounts described in this clause
“FOURTH” payable to them;
     FIFTH, to all other obligations which shall have become due and payable
under the Credit Documents and not repaid pursuant to clauses “FIRST” through
“FOURTH” above ratably among the holders of the Borrower Obligations in
proportion to the amounts described in this clause “FIFTH” payable to them; and
     SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category.

45



--------------------------------------------------------------------------------



 



ARTICLE X
AGENCY PROVISIONS
     Section 10.01 Appointment and Authorization of the Administrative Agent.
     Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Credit Agreement and each other Credit Document and to exercise such powers
and perform such duties as are expressly delegated to it by the terms of this
Credit Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any other Credit Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Credit
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Requirement of Law. Instead, such term is used merely
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
     Section 10.02 Delegation of Duties.
     The Administrative Agent may execute any of its duties under this Credit
Agreement or any other Credit Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.
     Section 10.03 Liability Of Agents.
     No Agent-Related Person shall (a) be liable for any action taken or omitted
to be taken by any of them under or in connection with this Credit Agreement or
any other Credit Document or the transactions contemplated hereby (except for
its own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
the Borrower or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Credit Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Credit Agreement or any other Credit Document, or for any failure of the
Borrower or any other party to any Credit Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Credit
Agreement or any other Credit Document, or to inspect the properties, books or
records of the Borrower or any Affiliate thereof.

46



--------------------------------------------------------------------------------



 



     Section 10.04 Reliance by Administrative Agent.
          (a) The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Credit Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Credit Agreement or any other Credit Document
in accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.
          (b) For purposes of determining compliance with the conditions
specified in Section 5.01, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
     Section 10.05 Notice of Default.
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Credit Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article IX; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.
     Section 10.06 Credit Decision; Disclosure of Information by the
Administrative Agent.
     Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Borrower or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the
Administrative Agent

47



--------------------------------------------------------------------------------



 



that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
its Subsidiaries, and all applicable bank or other regulatory Requirement of
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Credit Agreement and to extend credit to the Borrower
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower or any of its Affiliates which may
come into the possession of any Agent-Related Person.
     Section 10.07 Indemnification of the Administrative Agent.
     Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of the Borrower and without limiting the obligation
of the Borrower to do so), on a pro rata basis, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided further, however,
that no action taken in accordance with the directions of the Required Lenders
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including, without limitation, the reasonable
fees and expenses of legal counsel) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Credit Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Commitments, the payment of all Borrower Obligations and the resignation of the
Administrative Agent.
     Section 10.08 Administrative Agent in its Individual Capacity.
     JPMorgan and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Borrower and its Affiliates as though JPMorgan were not the
Administrative Agent hereunder and without notice to or consent of the Lenders.
The Lenders acknowledge that, pursuant to such activities, JPMorgan or its
Affiliates may receive information regarding the Borrower or its Affiliates
(including

48



--------------------------------------------------------------------------------



 



information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and acknowledge that JPMorgan shall be under no
obligation to provide such information to them. With respect to its Loans,
JPMorgan shall have the same rights and powers under this Credit Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent, and the terms “Lender” and “Lenders” include JPMorgan
in its individual capacity.
     Section 10.09 Successor Administrative Agent.
     The Administrative Agent may resign as Administrative Agent upon 30 days’
notice to the Lenders. If the Administrative Agent resigns under this Credit
Agreement, the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders, which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor administrative agent is appointed prior to
the effective date of the resignation of the retiring Administrative Agent, the
retiring Administrative Agent may appoint, after consulting with the Lenders and
the Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent, and the term
“Administrative Agent” shall mean such successor administrative agent, and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated without any other or further act or deed on the part
of the resigning Administrative Agent or any other Lender. After the
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article X and Section 11.05 shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Credit Agreement. If no successor administrative
agent has accepted appointment as Administrative Agent by the date which is
30 days following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor administrative agent as provided for above.
     Section 10.10 Administrative Agent May File Proofs of Claim.
     In case of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Borrower
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.04 and 11.05) allowed in such
judicial proceeding; and

49



--------------------------------------------------------------------------------



 



          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.04 and 11.05).
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Borrower Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
     Section 10.11 Other Agents, Arrangers and Managers.
     None of the Lenders or other Persons identified on the facing page or
signature pages of this Credit Agreement as a “co-syndication agent,”
“documentation agent,” “sole book manager,” or “sole lead arranger” shall have
any right, power, obligation, liability, responsibility or duty under this
Credit Agreement other than, in the case of such Lenders, those applicable to
all Lenders as such. Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Credit Agreement or in taking or not taking action
hereunder.
ARTICLE XI
MISCELLANEOUS
     Section 11.01 Notices and Other Communications; Facsimile Copies.
          (a) General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the address, facsimile number or (subject to subsection (c) below)
electronic mail address as follows:
              (i)      if to the Borrower, to it at:
Baker Hughes Incorporated
2929 Allen Parkway, Suite 2100
Houston, TX 77019-2118
Attn: Jan Kees vanGaalen, Vice President & Treasurer
Telephone: 44.207.616.8204 (London)
Email: JanKees.vanGaalen@bakerhughes.com
             (ii)      if to the Administrative Agent, to it at:
JPMorgan Chase Bank, N.A.
712 Main St., 12th Floor
Houston, TX 77002
Attn: Peter Licalzi
Telephone: 713-216-8869
Facsimile: 713-216-8870
Email: peter.licalzi@jpmorgan.com
with a copy to:
JP Morgan Chase Bank, N.A.
712 Main St., 12th Floor
Houston, TX 77002
Attn: Kevin Utsey
Telephone: 713-216-4110
Email: kevin.j.utsey@jpmorgan.com
            (iii)      if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire;
or, in any such case, to such other address, facsimile number or electronic mail
address as shall be designated by such party in a notice to the other party. All
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the telephone number specified for notices to the
applicable party in the previous sentence (or in the case of any Lender other
than the Administrative Agent, in its Administrative Questionnaire), or to such
other telephone number as shall be designated by such party in a notice to the
other party. All such notices and other communications shall be deemed to be
given or made upon the earlier to occur of (i) actual receipt by the relevant
party hereto and (ii) (A) if delivered by hand or by courier, when signed for by
or on behalf of the relevant party hereto; (B) if delivered by mail, four
Business Days after deposit in the mails, postage prepaid; (C) if delivered by
facsimile, when sent and receipt has been confirmed by telephone; and (D) if
delivered by electronic mail (which form of delivery is subject to the
provisions of subsection (c) below), when delivered on

50



--------------------------------------------------------------------------------



 



a Business Day (and if not delivered on a Business Day, then the next succeeding
Business Day); provided, however, that notices and other communications to the
Administrative Agent pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.
          (b) Effectiveness of Facsimile Documents and Signatures. Credit
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on the
Borrower and the Lenders. The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.
          (c) Limited Use of Electronic Mail. Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Credit Documents
for execution by the parties thereto, and may not be used for any other purpose,
including Article II notices.
          (d) Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender, their Affiliates, and their respective
officers, directors, employees, agents and attorneys-in-fact from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower, except that the
Borrower shall not be obligated to indemnify any Person under the provisions of
this subsection (d) where such losses, costs, expenses and liabilities are the
result of such Person’s willful misconduct or gross negligence. All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and the Borrower hereby consents to such
recording.
     Section 11.02 Right of Set-Off.
     In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in
Section 9.02, each Lender, to the extent permitted by law, is authorized at any
time and from time to time, without presentment, demand, protest or other notice
of any kind (all of which rights being hereby expressly waived), to set-off and
to appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by each Lender (including, without
limitation, branches, agencies or affiliates of such Lender wherever located) to
or for the credit or the account of the Borrower against obligations and
liabilities of the Borrower to the Lenders hereunder, under the Notes, the other
Credit Documents or otherwise, irrespective of whether the Administrative Agent
or the Lenders shall have made any demand hereunder and although such
obligations, liabilities or claims, or any of them, may be contingent or
unmatured, and any such set-off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is made or
entered on the books of such Lender subsequent thereto. The Borrower hereby
agrees that any

51



--------------------------------------------------------------------------------



 



Person purchasing a participation in the Loans and Commitments hereunder
pursuant to Sections 3.09 or 11.03(e) may exercise all rights of set-off with
respect to its Participation Interest as fully as if such Person were a Lender
hereunder.
     Section 11.03 Benefit of Agreement.
          (a) The provisions of this Credit Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Credit Agreement.
          (b) Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $15,000,000 and after giving effect to
any such assignment, the assigning Lender shall have Commitments and Loans
outstanding aggregating at least $10,000,000, in each case unless otherwise
agreed by the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower; (ii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Credit Agreement with respect to the Loans or
the Commitment assigned; (iii) any assignment of a Commitment must be approved
by the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower (each such consent not to be unreasonably withheld
or delayed), unless the Person that is the proposed assignee is itself a Lender
or an Affiliate of a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under

52



--------------------------------------------------------------------------------



 



this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 4.01, 4.04, 4.05, and
11.05(b) with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Credit Agreement that
does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office
located in Houston, Texas a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
          (d) Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Credit Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Credit
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.06 that directly affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.01, 4.04 and 4.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by any Requirement of Law, each Participant also shall be entitled to the
benefits of Section 3.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 3.09 as though it were a Lender.
          (e) A Participant shall not be entitled to receive any greater payment
under Section 4.01, 4.04 or 4.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such

53



--------------------------------------------------------------------------------



 



Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 4.01(e) as though it were a Lender.
          (f) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Credit Agreement (including under
its Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
          (g) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Credit Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof. Each party hereto hereby agrees that (A) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Credit Agreement (including its obligations under Sections 4.01, 4.04 and
4.05), (B) no SPC shall be liable for any indemnity or similar payment
obligation under this Credit Agreement for which a Lender would be liable, and
(C) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Credit Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Credit Agreement) that, prior to the date that is one year
and one day after the payment in full of all outstanding commercial paper or
other senior debt of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceeding under the Requirements of Law
of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
written consent of the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee or credit or liquidity enhancement to such SPC.
          (h) Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities, provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 11.03, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Credit

54



--------------------------------------------------------------------------------



 



Documents and (ii) such trustee shall not be entitled to exercise any of the
rights of a Lender under the Credit Documents even though such trustee may have
acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
     Section 11.04 No Waiver; Remedies Cumulative.
     No failure or delay on the part of the Administrative Agent or any Lender
in exercising any right, power (including, without limitation, any power of
attorney) or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower, the Administrative Agent or any Lender
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder or under any other Credit Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights and remedies
provided herein are cumulative and not exclusive of any rights or remedies which
the Administrative Agent or any Lender would otherwise have. No notice to or
demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent or any Lender to any other or
further action in any circumstances without notice or demand.
     Section 11.05 Attorney Costs, Expenses, Taxes and Indemnification by
Borrower.
          (a) The Borrower agrees (i) to pay or reimburse the Administrative
Agent and the Arranger, subject to agreed limitations, for all reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Credit Agreement and the other
Credit Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all reasonable fees
and expenses of legal counsel, and (ii) to pay or reimburse the Administrative
Agent and each Lender for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Credit Agreement or the other Credit Documents (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Borrower Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all reasonable fees and
expenses of legal counsel. The foregoing costs and expenses shall include all
search, filing, recording, and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the Arranger and the cost of independent public accountants and other
outside experts retained by the Administrative Agent, the Arranger or any
Lender. Other than costs and expenses payable in connection with the closing of
the transactions contemplated by this Credit Agreement pursuant to
Section 11.05(a) (which shall be payable on the Closing Date unless otherwise
agreed by the Administrative Agent and the Arranger), all amounts due under this
Section 11.05 shall be payable within ten Business Days after demand therefor.
The agreements in this Section shall survive the termination of the Commitments
and repayment of all other Borrower Obligations.
          (b) Whether or not the transactions contemplated hereby are
consummated, the Borrower shall indemnify and hold harmless each Agent-Related
Person, each Lender and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,

55



--------------------------------------------------------------------------------



 



damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including the reasonable fees and expenses of legal counsel)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (i) the execution, delivery, enforcement, performance
or administration of any Credit Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (ii) any Commitment,
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of hazardous substances on or from any property
currently or formerly owned or operated by the Borrower, any of its
Subsidiaries, or any environmental claim related in any way to the Borrower or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements arise from the gross negligence or willful misconduct of such
Indemnitee or constitute a violation of law or breach in bad faith of such
Indemnitee’s obligations under this Credit Agreement. Neither the Borrower nor
any Indemnitee shall be liable for any damages arising from the use by others of
any information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Credit Agreement, nor
shall the Borrower, any of its Affiliates or any Indemnitee have any liability
for any indirect, punitive, special, incidental or consequential damages
relating to this Credit Agreement or any other Credit Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Closing Date). All amounts due under this Section 11.05 shall be payable within
ten Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Borrower Obligations.
     Section 11.06 Amendments, Waivers and Consents.
     Neither this Credit Agreement nor any other Credit Document nor any of the
terms hereof or thereof may be amended, changed, waived, discharged or
terminated unless such amendment, change, waiver, discharge or termination is in
writing and signed by the Required Lenders and the Borrower; provided that no
such amendment, change, waiver, discharge or termination shall, without the
consent of each Lender directly affected thereby:
          (a) extend the Maturity Date;
          (b) reduce the rate or extend the time of payment of interest (other
than as a result of waiving the applicability of any post-default increase in
interest rates) on the Loans or fees hereunder;
          (c) reduce or waive the principal amount of any Loan or extend the
time of payment thereof;

56



--------------------------------------------------------------------------------



 



          (d) increase or extend the Commitment of a Lender (it being understood
and agreed that a waiver of any Default or Event of Default or a waiver of any
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender);
          (e) release the Borrower from its obligations or consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under (or in respect of) the Credit Documents;
          (f) amend, modify or waive any provision of this Section 11.06 or
Sections 3.08, 3.09, 9.01(a), 11.02, 11.03 or 11.05; or
          (g) reduce any percentage specified in, or otherwise modify, the
definition of Required Lenders.
     Notwithstanding the above, (i) no provision of Section 3.04(d) may be
amended or modified without the consent of the Administrative Agent and (ii) no
provision of this Credit Agreement or any other Credit Document that addresses
the rights or obligations of the Administrative Agent (including, without
limitation, Article X) may be amended or modified without prior written consent
of the Administrative Agent.
     Each Lender understands and agrees that if such Lender is a Defaulting
Lender then, notwithstanding the provisions of this Section 11.06, it shall not
be entitled to vote on any matter requiring the consent of the Required Lenders
or to object to any matter requiring the consent of all the Lenders; provided,
however, that all other benefits and obligations under the Credit Documents
shall apply to such Defaulting Lender.
     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Borrower
Obligations, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code supersede the unanimous consent provisions set forth
herein and (B) the Required Lenders may consent to allow the Borrower to use
cash collateral in the context of a bankruptcy or insolvency proceeding.
     Section 11.07 Counterparts.
     This Credit Agreement may be executed in any number of counterparts, each
of which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
     Section 11.08 Survival of Indemnification and Representations and
Warranties.
          (a) Survival of Indemnification. All indemnities set forth herein
shall survive the execution and delivery of this Credit Agreement, the making of
the Loans, the repayment of the Loans and the other Borrower Obligations and the
termination of the Commitments hereunder.
          (b) Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and

57



--------------------------------------------------------------------------------



 



delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or Event of Default at the time of any
Loans, and shall continue in full force and effect as long as any Commitment
remains in effect or any Loan or any other Borrower Obligation hereunder shall
remain unpaid or unsatisfied.
     Section 11.09 Governing Law; Venue.
          (a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK. Any legal action or proceeding with respect to this Credit Agreement or
any other Credit Document may be brought in the courts of the State of New York,
or of the United States District Court sitting in New York City, New York, and,
by execution and delivery of this Credit Agreement, the Borrower hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of such courts. The Borrower further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at the address for notices
pursuant to Section 11.01, such service to become effective 30 days after such
mailing. Nothing herein shall affect the right of the Administrative Agent or
any Lender to serve process in any other manner permitted by law or to commence
legal proceedings or to otherwise proceed against the Borrower in any other
jurisdiction.
          (b) The Borrower hereby irrevocably waives any objection which it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document in the courts referred to in subsection (a) hereof and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.
     Section 11.10 Waiver of Jury Trial; Waiver of Consequential and Punitive
Damages.
     EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. Each of the parties to this Credit
Agreement agrees not to assert any claim against any other party to this Credit
Agreement, any of such party’s Affiliates or any of its directors, officers,
employees, attorneys or agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to any of the transactions contemplated herein.
     Section 11.11 Severability.
     If any provision of any of the Credit Documents is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain

58



--------------------------------------------------------------------------------



 



in full force and effect and shall be construed without giving effect to the
illegal, invalid or unenforceable provisions.
     Section 11.12 Further Assurances.
     The Borrower agrees, upon the request of the Administrative Agent, to
promptly take such actions, as reasonably requested, as are necessary to carry
out the intent of this Credit Agreement and the other Credit Documents.
     Section 11.13 Entirety.
     This Credit Agreement together with the other Credit Documents represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.
     Section 11.14 Binding Effect; Continuing Agreement.
          (a) This Credit Agreement shall become effective at such time as all
of the conditions set forth in Section 5.01 have been satisfied or waived in the
sole discretion of the Lenders and it shall have been executed by the Borrower,
the Administrative Agent and the Lenders, and thereafter this Credit Agreement
shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent, the Lenders and their respective successors and assigns.
          (b) This Credit Agreement shall be a continuing agreement and shall
remain in full force and effect until all Loans, interest, fees and other
Borrower Obligations (other than contingent indemnification or expense
reimbursement obligations) have been paid in full and the Commitments have
terminated. Upon termination, the Borrower shall have no further obligations
(other than the indemnification provisions that survive) under the Credit
Documents; provided that should any payment, in whole or in part, of the
Borrower Obligations be rescinded or otherwise required to be restored or
returned by the Lenders, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, then the Credit Documents shall automatically be
reinstated and all amounts required to be restored or returned and all costs and
expenses incurred by the Administrative Agent and any Lender in connection
therewith shall be deemed included as part of the Borrower Obligations.
     Section 11.15 Confidentiality.
     Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Credit
Agreement; (e) only to the extent necessary in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this Credit
Agreement or the enforcement of rights hereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any Eligible Assignee of or Participant in, or any

59



--------------------------------------------------------------------------------



 



prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Credit Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Borrower; (g) with the
consent of the Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower; or (i) to the National Association of
Insurance Commissioners or any other similar organization. In addition, the
Administrative Agent and the Lenders may disclose the existence of this Credit
Agreement and information about this Credit Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Credit Agreement, the other Credit Documents, the Commitments
and the Loans. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified in writing at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
     Section 11.16 Entire Agreement. THIS WRITTEN CREDIT AGREEMENT REPRESENTS
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     Section 11.17 USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
     Section 11.18 No Adverse Interpretation of Other Agreements. This Credit
Agreement may not be used to interpret another indenture, loan, security or debt
agreement of the Borrower or any Subsidiary thereof. No such indenture, loan,
security or debt agreement may be used to interpret this Credit Agreement.
     Section 11.19 No Fiduciary Duty. Each of the Administrative Agent, each
Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Borrower. The Borrower agrees that nothing in the Credit Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Lenders and the Borrower, its
stockholders or its Affiliates. The Borrower acknowledges and agrees that
(i) the transactions contemplated by the Credit Documents are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Borrower,
on the other, (ii) in connection therewith and with the process

60



--------------------------------------------------------------------------------



 



leading to such transaction each of the Lenders is acting solely as a principal
and not the agent or fiduciary of the Borrower, its management, stockholders,
creditors or any other person, (iii) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Lender or any of its affiliates has advised or is currently advising
the Borrower on other matters) or any other obligation to the Borrower except
the obligations expressly set forth in the Credit Documents and (iv) the
Borrower has consulted its own legal and financial advisors to the extent it
deemed appropriate. The Borrower further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.
[Remainder of Page Intentionally Left Blank]

61



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Credit
Agreement to be duly executed and delivered as of the date first above written.

              BAKER HUGHES INCORPORATED
 
       
 
  By:   /s/ Peter A. Ragauss 
 
       
 
  Name:   Peter A. Ragauss 
 
  Title:   Senior Vice President and
Chief Financial Officer 

Signature Page to Credit Agreement





--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.,
as Administrative Agent    
 
           
 
  By:
Name:   /s/ Kevin J. Utsey
 
Kevin J. Utsey    
 
  Title:   Vice President    

Signature Page to Baker Hughes Incorporated 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A., as Lender    
 
           
 
  By:
Name:   /s/ Amy Pincu
 
Amy Pincu    
 
  Title:   Vice President    

Signature Page to Baker Hughes Incorporated 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  ABN AMRO Bank N.V., as Lender    
 
           
 
  By:
Name:   /s/ Jim Moyes
 
Jim Moyes    
 
  Title:   Managing Director    
 
           
 
  By:
Name:   /s/ Liz Lary
 
Liz Lary    
 
  Title:   Director    

Signature Page to Baker Hughes Incorporated 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Lender    
 
           
 
  By:
Name:   /s/ Shelley A. McGregor
 
Shelley A. McGregor    
 
  Title:   Senior Vice President    

Signature Page to Baker Hughes Incorporated 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as Lender    
 
           
 
  By:
Name:   /s/ Linda Terry
 
Linda Terry    
 
  Title:   Vice President & Manager    

Signature Page to Baker Hughes Incorporated 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BANCO BILBAO VIZCAYA ARGENTARIA,
S.A., as Lender    
 
           
 
  By:
Name:   /s/ Guilherme Gobbo
 
Guilherme Gobbo    
 
  Title:   Vice President
Global Corporate Banking    
 
           
 
  By:
Name:   /s/ Luis Ruigomez
 
Luis Ruigomez    
 
  Title:   Managing Director    

Signature Page to Baker Hughes Incorporated 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BAYERICSHE HYPO-UND VEREINSBANK AG, New York Branch, as Lender
   
 
           
 
  By:
Name:   /s/ William W. Hunter
 
William W. Hunter    
 
  Title:   Director    
 
           
 
  By:
Name:   /s/ Elaine Tung
 
Elaine Tung    
 
  Title:   Director    

Signature Page to Baker Hughes Incorporated 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  The Bank of New York,
as Lender    
 
           
 
  By:
Name:   /s/ Hussam S. Alsahlani
 
Hussam S. Alsahlani    
 
  Title:   Vice President    

Signature Page to Baker Hughes Incorporated 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  UBS Loan Finance LLC, as Lender    
 
           
 
  By:
Name:   /s/ Irja R. Otsa
 
Irja R. Otsa    
 
  Title:   Associate Director    
 
           
 
  By:
Name:   /s/ Mary E. Evans
 
Mary E. Evans    
 
  Title:   Associate Director    

Signature Page to Baker Hughes Incorporated 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BARCLAYS BANK PLC, as Lender    
 
           
 
  By:
Name:   /s/ Sydney Dennis
 
Sydney Dennis    
 
  Title:   Director    

Signature Page to Baker Hughes Incorporated 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  Dresdner Bank AG in Hannover,
as Lender    
 
           
 
  By:   /s/ Juergen Lodemann    
 
           
 
  Name:   Juergen Lodemann    
 
  Title:   Abteilungsdirektor    
 
           
 
  By:   /s/ Heinrich Schuette    
 
           
 
  Name:   Heinrich Schuette    
 
  Title:   Director    

Signature Page to Baker Hughes Incorporated 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



                  FOKUS BANK, as Lender
Branch of Danske Bank    
 
           
 
  By:   /s/ Toril Nag    
 
           
 
  Name:   Toril Nag    
 
  Title:   Senior Vice President
Commercial Banking    
 
           
 
  By:   /s/ Trygve Hjelle    
 
           
 
  Name:   Trygve Hjelle    
 
  Title:   Vice President
Commercial Banking    

Signature Page to Baker Hughes Incorporated 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



              MORGAN STANLEY BANK,
as Lender
 
       
 
  By:   /s/ Daniel Twenge
 
       
 
  Name:   Daniel Twenge
 
  Title:   Authorized Signatory

Signature Page to Baker Hughes Incorporated 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



              THE NORTHERN TRUST COMPANY,
as Lender
 
       
 
  By:   /s/ Keith Burson
 
       
 
  Name:   Keith Burson
 
  Title:   Vice President

Signature Page to Baker Hughes Incorporated 364-Day Credit Agreement

 



--------------------------------------------------------------------------------



 



              William Street LLC, as Lender
 
       
 
  By:   /s/ Mark Walton
 
       
 
  Name:   Mark Walton
 
  Title:   Authorized Signatory

Signature Page to Baker Hughes Incorporated 364-Day Credit Agreement

 